1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11   AUDREY HEREDIA, as successor-in-            CASE NO. 8:18-cv-01974-JLS-JDEx
     interest to the Estate of Carlos Heredia;
12   AMY FEARN, as successor-in-interest
     to the Estate of Edith Zack; and HELEN
13   GANZ, by and through her Guardian ad        PROTECTIVE ORDER
     Litem, Elise Ganz; on their own
14   behalves and on behalf of others
     similarly situated,
15                                               [NOTE CHANGES BY THE COURT]
                        Plaintiffs,
16
           v.                                    [Discovery Document: Referred to
17                                               Magistrate Judge John D. Early]
     SUNRISE SENIOR LIVING, LLC; and
18   DOES 1 through 100,
19                      Defendants.
20
21
22         Based on the Joint Submission Regarding Stipulated Protective Order (Dkt. 101)
23   and arguments of counsel for the parties, the Court finds and orders as follows.
24   ///
25   ///
26   ///
27   ///
28   ///
1    1.    PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information, including protected health information (“PHI”), for
4    which special protection from public disclosure and from use for any purpose other
5    than pursuing this litigation may be warranted. Accordingly, the parties hereby
6    stipulate to and petition the Court to enter the following Stipulated Protective Order.
7    Although it is Plaintiffs’ position that they are not seeking the production of
8    individually identifiable health information, the parties, by and through their respective
9    counsel, have mutually agreed to remain in full compliance with any privacy
10   requirements imposed by regulations promulgated under HIPAA, the Confidentiality
11   of Medial Information Act (“CMIA”), the California regulations regarding Residential
12   Care Facilities for the Elderly (“RCFEs”), and all laws protecting the privacy and
13   confidentiality of RCFE residents’ personal information. The parties acknowledge that
14   this Order does not confer blanket protections on all disclosures or responses to
15   discovery and that the protection it affords from public disclosure and use extends only
16   to the limited information or items that are entitled to confidential treatment under the
17   applicable legal principles.
18   2.    GOOD CAUSE STATEMENT
19         This action involves the services provided by assisted living facilities and the
20   payments made for such services. Accordingly, it is highly likely to involve personal
21   financial and medical information of Plaintiffs and putative class members, trade
22   secrets, customer and pricing lists, staffing data, and other valuable research,
23   development, commercial, financial, technical and/or proprietary information for
24   which special protection from public disclosure and from use for any purpose other
25   than prosecution of this action is warranted. Such confidential and proprietary
26   materials and information consist of, among other things, Plaintiffs’ and the putative
27   class members’ medical records, care records, financial records, and other personal
28   information; Defendant’s confidential business or financial information, including

                                                 2
1    internal budgets, pricing structures, staffing analyses, financial performance data,
2    employee compensation information, employee training materials, and other
3    information regarding confidential business practices and policies (or the lack thereof),
4    or other confidential research, development, or commercial information (including
5    information implicating privacy rights of Non-Parties), information otherwise
6    generally unavailable to the public, or which may be privileged or otherwise protected
7    from disclosure under state or federal statutes, court rules, case decisions, or common
8    law. Accordingly, to expedite the flow of information, to facilitate the prompt
9    resolution of disputes over confidentiality of discovery materials, to adequately protect
10   information the parties are entitled to keep confidential, to ensure that the parties are
11   permitted reasonable necessary uses of such material in preparation for and in the
12   conduct of trial, to address their handling at the end of the litigation, and serve the ends
13   of justice, a protective order for such information is justified in this matter. It is the
14   intent of the parties that information will not be designated as confidential for tactical
15   reasons and that nothing be so designated without a good faith belief that it has been
16   maintained in a confidential, non-public manner, and there is good cause why it should
17   not be part of the public record of this case.
18   3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
19         The parties further acknowledge, as set forth in Section 14.3, below, that this
20   Stipulated Protective Order does not entitle them to file confidential information under
21   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
22   standards that will be applied when a party seeks permission from the court to file
23   material under seal. There is a strong presumption that the public has a right of access
24   to judicial proceedings and records in civil cases. In connection with non-dispositive
25   motions, good cause must be shown to support a filing under seal. See Kamakana v.
26   City and Cty. of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
27   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Elecs.,
28   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require

                                                   3
1    good cause showing), and a specific showing of good cause or compelling reasons
2    with proper evidentiary support and legal justification, must be made with respect to
3    Protected Material that a party seeks to file under seal. The parties’ mere designation
4    of Disclosure or Discovery Material as “CONFIDENTIAL” or “HIGHLY
5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not— without the submission
6    of competent evidence by declaration, establishing that the material sought to be filed
7    under seal qualifies as confidential, privileged, or otherwise protectable—constitute
8    good cause.
9          Further, if a party requests sealing related to a dispositive motion or trial, then
10   compelling reasons, not only good cause, for the sealing must be shown, and the relief
11   sought shall be narrowly tailored to serve the specific interest to be protected. See
12   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
13   or type of information, document, or thing sought to be filed or introduced under seal,
14   the party seeking protection must articulate compelling reasons, supported by specific
15   facts and legal justification, for the requested sealing order. Again, competent evidence
16   supporting the application to file documents under seal must be provided by
17   declaration.
18         Any document that is not confidential, privileged, or otherwise protectable in its
19   entirety will not be filed under seal if the confidential portions can be redacted. If
20   documents can be redacted, then a redacted version for public viewing, omitting only
21   the confidential, privileged, or otherwise protectable portions of the document, shall be
22   filed. Any application that seeks to file documents under seal in their entirety should
23   include an explanation of why redaction is not feasible.
24   4.    DEFINITIONS
25         4.1      Action: Heredia v. Sunrise Senior Living, LLC, Case No. 8:18-cv-1974-
26   JLS(JDEx).
27         4.2      Challenging Party: a Party or Non-Party that challenges the designation
28   of information or items under this Order.

                                                  4
1          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
2    how it is generated, stored or maintained) or tangible things that qualify for protection
3    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
4    Statement.
5          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
6    support staff).
7          4.5    Designating Party: a Party or Non-Party that designates information or
8    items that it produces in disclosures or in responses to discovery as
9    “CONFIDENTIAL.”
10         4.6    Disclosure or Discovery Material: all items or information, regardless of
11   the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery.
14         4.7    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
16   expert witness or as a consultant in this Action.
17         4.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
18   Information or Items: extremely sensitive “CONFIDENTIAL” information
19   (regardless of how it is generated, stored or maintained) or tangible things that qualify
20   for protection under Federal Rule of Civil Procedure 26(c) and contain sensitive
21   personal information regarding individuals (including but not limited to social security
22   numbers, financial account numbers, credit card numbers, mothers’ maiden names,
23   passwords, driver’s license numbers or state identification numbers, and dates of birth,
24   as well as home addresses, personal e-mail addresses, and telephone numbers of
25   persons other than the named Plaintiffs); names of minor children; PHI as that term is
26   defined under HIPAA and the federal regulations enacted pursuant to HIPAA and
27   medical information protected from disclosure under California law, including the
28   CMIA; trade secrets; and any other extremely sensitive “Confidential Information or

                                                 5
1    Items,’ disclosure of which, to another Party or Non-Party would create a substantial
2    risk of serious harm that could not be avoided by less restrictive means.
3          4.9    House Counsel: attorneys who are employees of a party to this Action.
4    House Counsel does not include Outside Counsel of Record or any other outside
5    counsel.
6          4.10 Non-Party: any natural person, partnership, corporation, association or
7    other legal entity not named as a Party to this action.
8          4.11 Outside Counsel of Record: attorneys who are not employees of a party
9    to this Action but are retained to represent a party to this Action and have appeared in
10   this Action on behalf of that party or are affiliated with a law firm that has appeared on
11   behalf of that party, and includes support staff.
12         4.12 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         4.14 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20   their employees and subcontractors.
21         4.15 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY.”
24         4.16    Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26
27
28

                                                  6
1    5.     SCOPE
2           The protections conferred by this Stipulation and Order cover not only Protected
3    Material (as defined above), but also (1) any information copied or extracted from
4    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
5    Material; and (3) any testimony, conversations, or presentations by Parties or their
6    Counsel that might reveal Protected Material.
7           Any use of Protected Material at trial shall be governed by the orders of the trial
8    judge and other applicable authorities. This Order does not govern the use of Protected
9    Material at trial.
10   6.     DURATION
11          Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
13   in writing or a court order otherwise directs. Final disposition shall be deemed to be
14   the later of (1) dismissal of all claims and defenses in this action, with or without
15   prejudice; or (2) entry of final judgment herein after the completion and exhaustion of
16   all appeals, rehearings, remands, trials, or reviews of this action, including the
17   expiration of time limits pursuant to applicable law for pursuing such appeals,
18   rehearings, remands, trials, or review.
19          However, if this case proceeds to trial, information that was designated as
20   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
21   an exhibit at trial becomes public and will be presumptively available to all members
22   of the public, including the press, unless compelling reasons supported by specific
23   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
24   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
25   documents produced in discovery from “compelling reasons” standard when merits-
26   related documents are part of court record). Accordingly, the terms of this protective
27   order do not extend beyond the commencement of the trial, without prejudice to
28   Sunrise requesting confidential treatment of certain information at trial.

                                                   7
1    7.    DESIGNATING PROTECTED MATERIAL
2          7.1       Exercise of Restraint and Care in Designating Material for Protection.
3    Each Party or Non-Party that designates information or items for protection under this
4    Order must take care to limit any such designation to specific material that qualifies
5    under the appropriate standards. The Designating Party must designate for protection
6    only those parts of material, documents, items or oral or written communications that
7    qualify so that other portions of the material, documents, items or communications for
8    which protection is not warranted are not swept unjustifiably within the ambit of this
9    Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations that
11   are shown to be clearly unjustified or that have been made for an improper purpose
12   (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         7.2       Manner and Timing of Designations. Except as otherwise provided in this
19   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
20   qualifies for protection under this Order must be clearly so designated before the
21   material is disclosed or produced.
22         Designation in conformity with this Order requires:
23                   (a) for information in documentary form (e.g., paper or electronic
24   documents, but excluding transcripts of depositions or other pretrial or trial
25   proceedings), that the Producing Party affix at a minimum, the legend
26   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27   ONLY” to each page that contains protected material. If only a portion of the material
28   on a page qualifies for protection, the Producing Party must clearly identify the

                                                   8
1    protected portion(s) (e.g., by making appropriate markings in the margins). A Party or
2    Non-Party that makes original documents available for inspection need not designate
3    them for protection until after the inspecting Party has indicated which documents it
4    would like copied and produced. During the inspection and before the designation, all
5    of the material made available for inspection shall be deemed “CONFIDENTIAL.”
6    After the inspecting Party has identified the documents it wants copied and produced,
7    the Producing Party must determine which documents, or portions thereof, qualify for
8    protection under this Order. Then, before producing the specified documents, the
9    Producing Party must affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” legend to each page that contains Protected Material. If
11   only a portion of the material on a page qualifies for protection, the Producing Party
12   also must clearly identify the protected portion(s) (e.g., by making appropriate
13   markings in the margins).
14                 (b) for protected testimony given in depositions that the Designating Party
15   either (1) identifies on the record or (2) identifies, in writing within 21 days of receipt
16   of the final transcript, that the transcript shall be treated as “CONFIDENTIAL” or
17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
18                 (c) for information produced in some form other than documentary and
19   for any other tangible items, that the Producing Party affix in a prominent place on the
20   exterior of the container or containers in which the information is stored the legend
21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY,” as applicable. If only a portion or portions of the information warrants
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25         7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive the
27   Designating Party’s right to secure protection under this Order for such material. Upon
28

                                                  9
1    timely correction of a designation, the Receiving Party must make reasonable efforts to
2    assure that the material is treated in accordance with the provisions of this Order.
3    8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
4          8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
5    designation of confidentiality at any time that is consistent with the Court’s Scheduling
6    Order.
7          8.2    Meet and Confer. The Challenging Party shall initiate the dispute
8    resolution process under Local Rule 37-1 et seq.
9          8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
10   stipulation pursuant to Local Rule 37-2.
11         8.4    The burden of persuasion in any such challenge proceeding shall be on the
12   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
13   to harass or impose unnecessary expenses and burdens on other parties) may expose
14   the Challenging Party to sanctions. Unless the Designating Party has waived or
15   withdrawn the confidentiality designation, all parties shall continue to afford the
16   material in question the level of protection to which it is entitled under the Producing
17   Party’s designation until the Court rules on the challenge.
18   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
19         9.1    Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this
21   Action only for prosecuting, defending or attempting to settle this Action. Such
22   Protected Material may be disclosed only to the categories of persons and under the
23   conditions described in this Order. When the Action has been terminated, a Receiving
24   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order. Receiving Party shall advise the Designating Party as to
28   the manner in which the Protected Information has been secured.

                                                10
1          9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
2    otherwise ordered by the court or permitted in writing by the Designating Party, a
3    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
4    only to:
5                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
6    well as employees of said Outside Counsel of Record to whom it is reasonably
7    necessary to disclose the information for this Action;
8                 (b) the officers, directors, and employees (including House Counsel) of
9    the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                (c) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), except that information
13   or items designated as CONFIDENTIAL shall not be disclosed to any outside experts
14   who are current employees, consultants, officers, principals, or directors of a direct
15   competitor of Defendants identified on Exhibit B;
16                (d) the court and its personnel;
17                (e) court reporters and their staff;
18                (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), except that
21   information or items designated as CONFIDENTIAL shall not be disclosed to any
22   outside consultants or vendors who are current employees, officers, principals, or
23   directors of a direct competitor of Defendants identified on Exhibit B;
24                (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26                (h) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28   requests that the witness sign the form attached as Exhibit A hereto; and (2) the

                                                  11
1    witness will not be permitted to review any confidential information unless they sign
2    the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
3    agreed by the Designating Party or ordered by the court. Pages of transcribed
4    deposition testimony or exhibits to depositions that reveal Protected Material may be
5    separately bound by the court reporter and may not be disclosed to anyone except as
6    permitted under this Stipulated Protective Order; and
7                 (i) any mediators or settlement officers and their supporting personnel,
8    mutually agreed upon by any of the parties engaged in settlement discussions.
9          9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
11   writing by the Designating Party, a Receiving Party may disclose any information or
12   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
13   to:
14                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
15   well as employees of said Outside Counsel of Record to whom it is reasonably
16   necessary to disclose the information for this litigation and who have signed the
17   “Acknowledgement and Agreement to Be Bound” that is attached hereto as Exhibit A.
18                (b) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), except that information
21   or items designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
22   shall not be disclosed to any outside experts who are current employees, consultants,
23   officers, principals, or directors of a direct competitor of Defendants identified on
24   Exhibit B;
25                (c) the Court and its personnel;
26                (d) private court reporters and their staff, professional jury or trial
27   consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
28   necessary for this Action and who have signed the “Acknowledgment and Agreement

                                                 12
1    to Be Bound” (Exhibit A), except that information or items designated as “HIGHLY
2    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall not be disclosed to any
3    outside consultants or vendors who are current employees, officers, principals, or
4    directors of a direct competitor of Defendants identified on Exhibit B;
5                   (e) the author or recipient of a document containing the information or a
6    custodian or other person who otherwise possessed or knew the information;
7                   (f) current employees of Defendants.
8             For the avoidance of doubt, disclosure of information or items designated
9    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may not be disclosed
10   to any person or entity who, on and after the date this Action began, is or was a named
11   plaintiff to this Action.
12            9.4   Hardship
13            If a Party finds that the foregoing restrictions regarding the disclosure of
14   material covered by this Order imposes a hardship on that Party, the Party may, after
15   meeting and conferring in a good faith attempt to informally resolve the issue with
16   counsel for any other affected Party, contact the Courtroom Deputy for the assigned
17   Magistrate Judge to schedule a telephonic hearing as soon as practicable regarding the
18   issue.
19   10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20            OTHER LITIGATION
21            If a Party is served with a subpoena or a court order issued in other litigation that
22   compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
24   that Party must:
25                  (a) promptly notify in writing the Designating Party. Such notification
26   shall include a copy of the subpoena or court order;
27                  (b) promptly notify in writing the party who caused the subpoena or order
28   to issue that some or all of the material covered by the subpoena or order is subject to

                                                   13
1    this Protective Order. Such notification shall include a copy of this Stipulated
2    Protective Order; and
3                   (c) cooperate with respect to all reasonable procedures sought to be
4    pursued by the Designating Party whose Protected Material may be affected. If the
5    Designating Party timely seeks a protective order, the Party served with the subpoena
6    or court order shall not produce any information designated in this action as
7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
8    before a determination by the court from which the subpoena or order issued, unless
9    the Party has obtained the Designating Party’s permission. The Designating Party shall
10   bear the burden and expense of seeking protection in that other proceeding of its
11   confidential material and nothing in these provisions should be construed as
12   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
13   directive from another court.
14   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
15         IN THIS LITIGATION
16         (a) The terms of this Order are applicable to information produced by a Non-
17   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
19   Non-Parties in connection with this litigation is protected by the remedies and relief
20   provided by this Order. Nothing in these provisions should be construed as prohibiting
21   a Non-Party from seeking additional protections.
22         (b) In the event that a Party is required, by a valid discovery request, to produce
23   a Non-Party’s confidential information in its possession, and the Party is subject to an
24   agreement with the Non-Party not to produce the Non-Party’s confidential information,
25   then the Party shall:
26                  (1) promptly notify in writing the Requesting Party and the Non-Party that
27   some or all of the information requested is subject to a confidentiality agreement with
28   a Non-Party;

                                                 14
1                 (2) promptly provide the Non-Party with a copy of the Stipulated
2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
3    specific description of the information requested; and
4                 (3) make the information requested available for inspection by the Non-
5    Party, if requested.
6          (c) If the Non-Party fails to seek a protective order from this court within 14
7    days of receiving the notice and accompanying information, the Receiving Party may
8    produce the Non-Party’s confidential information responsive to the discovery request.
9    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
10   any information in its possession or control that is subject to the confidentiality
11   agreement with the Non-Party before a determination by the court. Absent a court
12   order to the contrary, the Non-Party shall bear the burden and expense of seeking
13   protection in this court of its Protected Material.
14   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
18   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19   all unauthorized copies of the Protected Material, (c) inform the person or persons to
20   whom unauthorized disclosures were made of all the terms of this Order, and (d)
21   request such person or persons to execute the “Acknowledgment an Agreement to Be
22   Bound” attached hereto as Exhibit A.
23   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection, the
27   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
28   26(b)(5)(B). This provision is not intended to modify whatever procedure may be

                                                 15
1    established in an e-discovery order that provides for production without prior privilege
2    review. Pursuant to Federal Rule of Evidence 502(d) and (e), disclosure (including
3    production) of information that a Party or Non-Party later claims should not have been
4    disclosed because of a privilege, including, but not limited to, the attorney-client
5    privilege or work product doctrine (“Privileged Information”), shall not by itself
6    constitute a waiver of, or estoppel to, any claim of attorney-client privilege, attorney
7    work product, or other ground for withholding production as to which the Producing
8    Party would be entitled in the Litigation or any other federal or state proceeding.
9    Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence
10   502(e), the Receiving Party hereby agrees to return, sequester, or destroy any Privileged
11   Information disclosed or produced by the Producing Party upon request. If the Receiving
12   Party reasonably believes that Privileged Information has been inadvertently disclosed or
13   produced to it, it shall promptly notify the Producing Party and sequester such
14   information until instructions as to disposition are received. The failure of any Party to
15   provide notice or instructions under this Paragraph shall not by itself constitute a waiver
16   of, or estoppel to, any claim of attorney-client privilege, attorney work product, or other
17   ground for withholding production as to which the Producing Party would be entitled in
18   the Litigation or any other federal or state proceeding.
19   14.   MISCELLANEOUS
20         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
21   person to seek its modification by the Court in the future.
22         14.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order, no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground not addressed in this
25   Stipulated Protective Order. Similarly, no Party waives any right to object on any
26   ground to use in evidence of any of the material covered by this Protective Order.
27         14.3 Filing Protected Material. A Party that seeks to file under seal any
28   Protected Material must comply with Local Civil Rule 79-5. Protected Material may

                                                 16
1    only be filed under seal pursuant to a court order authorizing the sealing of the specific
2    Protected Material. If a Party’s request to file Protected Material under seal is denied
3    by the court, then the Receiving Party may file the information in the public record
4    unless otherwise instructed by the court.
5          14.4 No Limit on Advice or Representation. The parties agree that nothing in
6    this Protective Order shall be deemed to limit the extent to which counsel for the
7    parties may advise or represent their respective clients, conduct discovery, prepare for
8    trial, present proof at trial, including any document herein, or oppose the production or
9    admissibility of any information or documents which have been requested.
10   15.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 6, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
17   must submit a written certification to the Producing Party (and, if not the same person
18   or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
19   category, where appropriate) all the Protected Material that was returned or destroyed
20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
25   attorney work product, and consultant and expert work product, even if such materials
26   contain Protected Material. Any such archival copies that contain or constitute
27   Protected Material remain subject to this Protective Order as set forth in Section 6
28   (DURATION).

                                                 17
1    16.   VIOLATION
2          Any violation of this Order may be punished by appropriate measures including,
3    without limitation, contempt proceedings and/or monetary sanctions.
4
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
5
6
     DATED: December 12, 2019
7
8
                                          JOHN D. EARLY
9                                         United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              18
1                                            EXHIBIT A
2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    ___________________________________[print or type full address], declare under
5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District of
7    California on December 12, 2019 in the case of Heredia et al. v. Sunrise Senior Living,
8    LLC, et al., Case No. 8:18-CV-01974-JLS-JDE. I declare that I am not a current or
9    former employee, officer, principal, or director, or, if acting in an expert capacity, a
10   consultant, of a direct competitor of any Party to this action. I agree to comply with and
11   to be bound by all the terms of this Stipulated Protective Order and I understand and
12   acknowledge that failure to so comply could expose me to sanctions and punishment in
13   the nature of contempt. I solemnly promise that I will not disclose in any manner any
14   information or item that is subject to this Stipulated Protective Order to any person or
15   entity except in strict compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for the purpose of enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of this
19   action.
20         I hereby appoint __________________________ [print or type full name] of
21   _______________________________________ [print or type full address and
22   telephone number] as my California agent for service of process in connection with this
23   action or any proceedings related to enforcement of this Stipulated Protective Order.
24
25         Date: ______________________________________
26         City and State where sworn and signed: _________________________________
27         Printed name: _______________________________
28         Signature: __________________________________


                                                 19
                                        EXHIBIT B
1.    A Grace Sub-Acute and Skilled Care
      1250 S. Winchester Blvd.
      San Jose, CA 95128

2.    A Splendor Senior Living- The Glendora
      452 Seller Street
      Glendora, CA 91741

3.    AA Best Care Homes
      857 Hearn Ave.
      Santa Rose, CA 95407

4.    Abbey Road Villa
      14132 Hubbard St.
      Sylmar, CA 91342

5.    Abby Gardens Healthcare Center
      8060 Frost St.
      San Diego, CA 92123

6.    Acacia Park Nursing & Rehab
      1611 Scenic Dr.
      Modesto, CA 95355

7.    ACC Senior Services
      1180 Corporate Way
      Sacramento, CA 95831

8.    ActivCare Living
      10603 Rancho Bernardo Rd.
      San Diego, CA 92127

9.    Advanced Rehab Center of Tustin
      2210 E. 1st St.
      Santa Ana, CA 92705

10.   Aegis
      1440 S. Melrose Dr.
      Oceanside, CA 92056

11.   Affinity Healthcare Center
      7039 Alondra Blvd.
      Paramount, CA 90723




                                           20
12.   Alameda Care Center
      925 W. Alameda Ave.
      Burbank, CA 91506

13.   Alameda HealthCare & Wellness Center
      430 Willow St.
      Alameda, CA 94501

14.   Alamitos Belmont Rehabilitation Hospital
      3901 E. 4th St.
      Long Beach, CA 90814

15.   Alamitos West Convalescent Hospital
      3902 Katella Ave.
      Los Alamitos, CA 90720

16.   Alcott Rehabilitation Hospital
      3551 W. Olympic Blvd.
      Los Angeles, CA 90019

17.   Alden Terrace Convalescent Hospital
      1240 S. Hoover St.
      Los Angeles, CA 90006

18.   Aldersly
      326 Mission Ave.
      San Rafael, CA 94901

19.   Alderson Convalescent Hospital
      124 N. Walnut St.
      Woodland, CA 95695

20.   Alexandria Convalescent Hospital
      1515 N. Alexandria Ave.
      Los Angeles, CA 90027

21.   Alhambra Convalescent Home
      415 S. Garfield Ave.
      Alhambra, CA 91801

22.   Alhambra Convalescent Hospital
      331 Ilene St.
      Martinez, CA 94553

23.   Alma Via of Camarillo
      2500 Ponderosa Dr N
      Camarillo, CA 93010



                                         21
24.   Alma Via of San Francisco
      1 Thomas More Way
      San Francisco, CA 94132

25.   Alma Via of San Rafael
      515 Northgate Dr.
      San Rafael, CA 94903

26.   Almaden Health & Rehab Center
      2065 Los Gatos Almaden Rd.
      San Jose, CA 95124

27.   Almond Avenue Residence Club
      6135 Almond Ave.
      Orangevale, CA 95662

28.   Almond Heights
      8685 Greenback Ln.
      Orangevale, CA 95662

29.   Alpine View Lodge
      973 Arnold Way
      Alpine, CA 91901

30.   Alta Vista Gardens
      829 N. Alta Vista Blvd.
      Los Angeles, CA 90046

31.   Alta Vista Healthcare
      9020 Garfield St.
      Riverside, CA 92503

32.   Altavita Village
      17050 Arnold Dr.
      March Arb, CA 92518

33.   Amaya Springs
      8625 Lamar St.
      Spring Valley, CA 91977

34.   Ambassador Garden Assisted Living
      7324 Canby Ave.
      Reseda, CA 91335

35.   Amberwood Gardens/Westgate Villa
      1601 Petersen Ave.
      San Jose, CA 95129



                                          22
36.   American River Care Center
      3900 Garfield Ave.
      Carmichael, CA 95608

37.   Amore' Retirement Community
      130 Vale St.
      Daly City, CA 94014

38.   Anaheim Crest Center
      3067 W. Orange Ave.
      Anaheim, CA 92804

39.   Anaheim Healthcare Center
      501 S. Beach Blvd.
      Anaheim, CA 92804

40.   Anaheim Royale-WeSt.
      641 S. Beach Blvd.
      Anaheim, CA 92804

41.   Anaheim Terrace Care Center
      141 S. Knott Ave.
      Anaheim, CA 92804

42.   Anaheime Windsor Gardens Convalescent Center
      3415 W. Ball Rd.
      Anaheim, CA 92804

43.   Angels Nursing Center, Inc.
      415 S. Union Ave.
      Los Angeles, CA 90017

44.   Ansel Park Senior Living
      1220 Orchid Drive
      Rocklin, CA 95765

45.   Antelope Valley Care Center
      44567 15th St W
      Lancaster, CA 93534

46.   Antioch Convalescent Hospital
      1210 A St.
      Antioch, CA 94509

47.   Apple Ridge
      3950 Annadale Ln.
      Sacramento, CA 95821



                                      23
48.   Apple Valley Christian Care Center
      11959 Apple Valley Rd.
      Apple Valley, CA 92308

49.   Applewood Care Center
      1090 Rio Ln.
      Sacramento, CA 95822

50.   Ararat Convalescent Hospital
      2373 Colorado Blvd.
      Los Angeles, CA 90041

51.   Ararat Home Of Los Angeles
      15105 Mission Hills Rd.
      Mission Hills, CA 91345

52.   Arbor Glen Care Center
      1033 E. Arrow Hwy.
      Glendora, CA 91740

53.   Arbor Hills Nursing Center
      7800 Parkway Dr.
      La Mesa, CA 91942

54.   Arbor Palms
      3411 W. Ball Rd.
      Anaheim, CA 92804

55.   Arbor Place Residential Care
      17 Louie Ave.
      Lodi, CA 95240

56.   Arbor Rehab and Nursing Center
      900 N. Church St.
      Lodi, CA 95240

57.   Arbor Senior Living
      115 Louie Ave.
      Lodi, CA 95240

58.   Arbor Vista
      811 E. Washington Blvd.
      Pasadena, CA 91104

59.   Arcadia Gardens Retirement Hotel
      720 W. Camino Real Ave.
      Arcadia, CA 91007



                                           24
60.   Arcadia Health Care Center
      1601 S. Baldwin Ave.
      Arcadia, CA 91007

61.   Arcadia Place
      1080 Arcadia Ave.
      Vista, CA 92084

62.   Arcadia Retirement Village
      607 W. Duarte Rd.
      Arcadia, CA 91007

63.   Arcadian Residential Community
      24647 Mohr Dr.
      Hayward, CA 94545

64.   Arden Rehab & HealthCare Center
      3400 Alta Arden Expy.
      Sacramento, CA 95825

65.   Ardent Care
      1665 S. Brookhurst St.
      Anaheim, CA 92804

66.   Arlington Commons
      10849 Arlington Ave.
      Riverside, CA 92505

67.   Arlington Gardens Care Center
      3688 Nye Ave.
      Riverside, CA 92505

68.   Arlington Riverside
      4609 Arlington Ave.
      Riverside, CA 92504

69.   Arrowhead Home
      4343 N. Sierra Way
      Sn Bernrdno, CA 92407

70.   Arroyo Vista Care Center
      3022 45th St.
      San Diego, CA 92105

71.   Artesia Christian Home
      11614 183rd St.
      Artesia, CA 90701



                                        25
72.   Artesia Gardens
      6041 Kingman Ave.
      Buena Park, CA 90621

73.   Artesia Windsor Palms Care Center
      11900 Artesia Blvd.
      Artesia, CA 90701

74.   Asbury Park Care Center
      2257 Fair Oaks Blvd.
      Sacramento, CA 95825

75.   Ashby Care Center
      2270 Ashby Ave.
      Berkeley, CA 94705

76.   Asian Community Nursing Home
      7801 Rush River Dr.
      Sacramento, CA 95831

77.   Asistencia Villa Rehabilitation and Care Center
      1875 Barton Rd.
      Redlands, CA 92373

78.   Aspen Skilled Health & Rehab
      545 W. Beverly Pl.
      Tracy, CA 95376

79.   Astor Health Center
      247 E. Bobier Dr.
      Vista, CA 92084

80.   Astoria Gardens
      1960 W. Lowell Ave.
      Tracy, CA 95376

81.   Astoria Nursing
      14040 Astoria St.
      Sylmar, CA 91342

82.   Astoria Senior Living
      700 Laurel Ave.
      Oakdale, CA 95361

83.   Atherton Baptist Homes
      214 S. Atlantic Blvd.
      Alhambra, CA 91801



                                          26
84.   Atherton Healthcare
      1275 Crane St.
      Menlo Park, CA 94025

85.   Atlantic Memorial Healthcare Center
      2750 Atlantic Ave.
      Long Beach, CA 90806

86.   Atria
      4606 Almaden Expressway
      San Jose, CA 95118

87.   Auburn Oaks Care Center
      3400 Bell Rd.
      Auburn, CA 95603

88.   Auburn Ravine Terrace
      750 Auburn Ravine Rd.
      Auburn, CA 95603

89.   Autumn Hills Health Care Center
      430 N. Glendale Ave.
      Glendale, CA 91206

90.   Avaira Healthcare
      944 Regal Rd.
      Encinitas, CA 92024

91.   Avalon Care Center
      1010 Ventura Ave.
      Chowchilla, CA 93610

92.   Avalon Villa
      12029 Avalon Blvd.
      Los Angeles, CA 90061

93.   Avant Garde Senior Living
      5645 Lindley Ave.
      Tarzana, CA 91356

94.   Avila Gardens Residence For Seniors
      1171 Encanto Pkwy.
      Duarte, CA 91010

95.   Azure Plaza Village Route 66
      534 East Foothils Blvd.
      Rialto, CA 92376



                                        27
96.    Bakersfield Health Care Center
       730 34th St.
       Bakersfield, CA 93301

97.    Balboa Nursing & Rehabilitation
       3520 4th Ave.
       San Diego, CA 92103

98.    Baldwin Gardens Nursing Center
       10786 Live Oak Ave.
       Temple City, CA 91780

99.    Bancroft Convalescent Hospital
       1475 Bancroft Ave.
       San Leandro, CA 94577

100.   Banning Healthcare
       3476 W. Wilson St.
       Banning, CA 92220

101.   Barton Memorial Skilled Nursing
       2170 South Ave.
       S Lake Tahoe, CA 96150

102.   Bay Crest Care Center
       3750 Garnet St.
       Torrance, CA 90503

103.   Bay Park
       2621 Appian Way
       Pinole, CA 94564

104.   Bay Point Healthcare
       442 Sunset Blvd.
       Hayward, CA 94541

105.   BayArea Health Care Center
       1833 10th Ave.
       Oakland, CA 94606

106.   Bayberry Nursing & Healthcare
       1800 Adobe St.
       Concord, CA 94520

107.   Bayside Park
       1440 40th St.
       Emeryville, CA 94608



                                         28
108.   Bayview Nursing and Rehab
       516 Willow St.
       Alameda, CA 94501

109.   Bayview Villa-Assisted Living & Dementia
       777 Bay View Dr.
       San Carlos, CA 94070

110.   Baywood Court
       21966 Dolores St.
       Castro Valley, CA 94546

111.   Beach Cities Memory Care Community
       514 N. Prospect Ave.
       Redondo Beach, CA 90277

112.   Beachside Nursing Center
       7781 Garfield Ave.
       Huntingtn Beach, CA 92648

113.   Beacon Healthcare Center
       919 N. Sunset Ave.
       West Covina, CA 91790

114.   Beechwood Post Acute and Rehab
       1340 15th St.
       Santa Monica, CA 90404

115.   Bel Tooren Villa Convalescent Hospital
       16910 Woodruff Ave.
       Bellflower, CA 90706

116.   Bel Vista Convalescent Hospital
       5001 E. Anaheim St.
       Long Beach, CA 90804

117.   Bell Christian Home
       7571 Wyoming St.
       Westminster, CA 92683

118.   Bell Convalescent Hospital
       4900 Florence Ave.
       Bell, CA 90201

119.   Bella Villaggio
       40-235 Portola Avenue
       Palm Desert, CA 92260



                                          29
120.   Bella Vista
       1760 N. Fair Oaks Ave.
       Pasadena, CA 91103

121.   Bella Vista Healthcare Center
       933 E. Deodar St.
       Ontario, CA 91764

122.   Bellaken Garden & Skilled Nursing Facility
       2780 26th Ave.
       Oakland, CA 94601

123.   Belle Orchard Post Accute Care
       12385 Washington Blvd.
       Whittier, CA 90606

124.   Bellflower Christian Retirement Center
       9349 Rose St.
       Bellflower, CA 90706

125.   Bellflower Convalescent Hospital
       9710 Artesia Blvd.
       Bellflower, CA 90706

126.   Belmar Villa
       2020 N. Weber Ave.
       Fresno, CA 93705

127.   Belmont Convalescent Hospital
       1041 Hill St.
       Belmont, CA 94002

128.   Belmont Village Senior Living
       300 Freedom Lane
       Aliso Viejo, CA 92656

129.   Berkeley East Convalescent Hospital
       2021 Arizona Ave.
       Santa Monica, CA 90404

130.   Berkeley Pines Skilled Nursing Center
       2223 Ashby Ave.
       Berkeley, CA 94705

131.   Berkeley Valley Conv. Hospital
       6600 Sepulveda Blvd.
       Van Nuys, CA 91411



                                             30
132.   Berkley West Convalescent Hospital
       1623 Arizona Ave.
       Santa Monica, CA 90404

133.   Bernardine Senior Independent Living
       363 E. Gilbert St.
       San Bernardino, CA 92404

134.   Bethany Home Society Of San Joaquin CO
       930 W. Main St.
       Ripon, CA 95366

135.   Bethel Lutheran Home
       2280 Dockery Ave.
       Selma, CA 93662

136.   Bethel Retirement Community
       2345 Scenic Dr.
       Modesto, CA 95355

137.   Bethesda Christian Retirement Center
       22427 Montgomery St.
       Hayward, CA 94541

138.   Beverly Hills Carmel South & North Retirement Hotels
       8750 Burton Way
       West Hollywoo, CA 90048

139.   Beverly Hills Garden Care Center
       1470 S. Robertson Blvd.
       Los Angeles, CA 90035

140.   Beverly Living Center - Galt
       144 F St.
       Galt, CA 95632

141.   Beverly Living Center-Paragon
       1090 E. Dinuba Ave.
       Reedley, CA 93654

142.   Beverly Place Memory Care Community
       330 N. Hayworth Ave.
       Los Angeles, CA 90048

143.   Beverly West Healthcare
       1020 S. Fairfax Ave.
       Los Angeles, CA 90019



                                            31
144.   Bixby Knolls Tower
       3747 Atlantic Ave.
       Long Beach, CA 90807

145.   Bloomville East Nursing Home
       3615 E. Imperial Hwy.
       Lynwood, CA 90262

146.   Blossom Grove
       11116 New Jersey St.
       Redlands, CA 92373

147.   Blythe Nursing Care Center
       285 W. Chanslor Way
       Blythe, CA 92225

148.   Bonnie Brae Convalescent Hospital
       420 S. Bonnie Brae St.
       Los Angeles, CA 90057

149.   Bradley Court
       675 E. Bradley Ave.
       El Cajon, CA 92021

150.   Bradley Gardens
       980 W. 7th St.
       San Jacinto, CA 92582

151.   Brandel Manor/Cypress Assisted Living
       1801 N. Olive Ave.
       Turlock, CA 95382

152.   Braswell’s Colonial Care
       1618 Laurel Ave.
       Redlands, CA 92373

153.   Braswell’s Community Convalescent Center
       13542 2nd St.
       Yucaipa, CA 92399

154.   Braswell’s Ivy Retreat
       2278 Nice Ave.
       Mentone, CA 92359

155.   Braswell Healthcare
       620 E. Highland Ave.
       Redlands, CA 92374



                                           32
156.   Brentwood Nursing and Rehab
       1321 Franklin St.
       Santa Monica, CA 90404

157.   Briarcrest Nursing Facility
       5648 Gotham St.
       Bell Gardens, CA 90201

158.   Briarwood Healthcare
       5901 Lemon Hill Ave.
       Sacramento, CA 95824

159.   BridgeCreek
       3601 E. Holt Ave.
       West Covina, CA 91791

160.   BridgePoint at Los Altoj s
       1174 Los Altos Ave.
       Los Altos, CA 94022

161.   Brier Oak Terrace Care Center
       5154 W. Sunset Blvd.
       Los Angeles, CA 90027

162.   Brighton Convalescent Center
       1836 N. Fair Oaks Ave.
       Pasadena, CA 91103

163.   Brighton Place - Spring Valley
       9009 Campo Rd.
       Spring Valley, CA 91977

164.   Brighton Place San Diego
       1350 Euclid Ave.
       San Diego, CA 92105

165.   Brightwater Senior Living of Highland
       28807 Baseline St.
       Highland, CA 92346

166.   British Home In California Ltd.
       647 Manzanita Ave.
       Sierra Madre, CA 91024

167.   Brittany House
       5401 E. Centralia St.
       Long Beach, CA 90808



                                          33
168.   Broadmoor Hotel, The
       1499 Sutter St.
       San Francisco, CA 94109

169.   Broadview Residential Care Center
       535 W. Broadway
       Glendale, CA 91204

170.   Broadway By The Sea
       2725 E. Broadway
       Long Beach, CA 90803

171.   Broadway Manor Care Center
       605 W. Broadway
       Glendale, CA 91204

172.   Brookdale Senior Living
       1 E. Commonwealth Ave.
       Alhambra, CA 91801

173.   Brookfield HealthCare Center
       9300 Telegraph Rd.
       Downey, CA 90240

174.   Brookside Healthcare Center
       105 Terracina Blvd.
       Redlands, CA 92373

175.   Brookside Skilled Nursing Hospital
       2620 Flores St.
       San Mateo, CA 94403

176.   Browning Manor Convalescent Hospital
       729 Browning Rd.
       Delano, CA 93215

177.   Bruceville Terrace
       8151 Bruceville Rd.
       Sacramento, CA 95823

178.   Buena Park Nursing Center
       8520 Western Ave.
       Buena Park, CA 90620

179.   Buena Ventura Convalescent Hospital
       1016 S. Record Ave.
       Los Angeles, CA 90023



                                            34
180.   Buena Vista Assisted Living
       1393 S. Buena Vista St.
       Hemet, CA 92543

181.   Buena Vista Care Center
       1440 S. Euclid St.
       Anaheim, CA 92802

182.   Buena Vista Manor
       399 Buena Vista Ave. E
       San Francisco, CA 94117

183.   Burbank Healthcare
       1041 S. Main St.
       Burbank, CA 91506

184.   Burlingame
       250 Myrtle Rd.
       Burlingame, CA 94010

185.   Burlingame Long Term Care
       1100 Trousdale Dr.
       Burlingame, CA 94010

186.   Burlingame Villa
       1117 Rhinette Ave.
       Burlingame, CA 94010

187.   Burlington Convalescent Hospital
       845 S. Burlington Ave.
       Los Angeles, CA 90057

188.   Byron Park
       1700 Tice Valley Blvd.
       Walnut Creek, CA 94595

189.   Cadence at Rancho Cucamonga
       10459 Church Street
       Rancho Cucamunga, CA 91730

190.   Cal Oaks Senior Living
       3891 Polk St.
       Riverside, CA 92505

191.   Calabasas Memory Care Community
       25100 Calabasas Rd.
       Calabasas, CA 91302



                                          35
192.   Caleo Bay Specialized Alzheimer's Care Center
       47805 Caleo Bay Dr.
       La Quinta, CA 92253

193.   Califontaine - Pasadena Hospital
       120 Bellefontaine St.
       Pasadena, CA 91105

194.   California Convalescent Center 1
       909 S. Lake St.
       Los Angeles, CA 90006

195.   California Healthcare
       6700 Sepulveda Blvd.
       Van Nuys, CA 91411

196.   California Mission Inn
       8417 Mission Dr.
       Rosemead, CA 91770

197.   California Nursing & Rehab Center Of Palm Springs
       2299 N. Indian Canyon Dr.
       Palm Springs, CA 92262

198.   California Villa Retirement
       6728 Sepulveda Blvd.
       Van Nuys, CA 91411

199.   Camarillo Healthcare Center
       205 Granada St.
       Camarillo, CA 93010

200.   Cambridge Court
       1621 E. Commonwealth Ave.
       Fullerton, CA 92831

201.   Camden Post Acute Care
       1331 Camden Ave.
       Campbell, CA 95008

202.   Camden Springs Gracious Retirement Living
       8476 Sheldon Rd.
       Elk Grove, CA 95624

203.   Camellia Gardens Care Center
       1920 N. Fair Oaks Ave.
       Pasadena, CA 91103



                                          36
204.   Camelot, The
       800 W. Oakland Ave.
       Hemet, CA 92543

205.   Camlu Assisted Living
       6037 N. Pershing Ave.
       Stockton, CA 95207

206.   Campbell Village
       290 N. San Tomas Aquino Rd.
       Campbell, CA 95008

207.   Campus Commons Retirement Living
       22 Cadillac Dr.
       Sacramento, CA 95825

208.   Canterbury Retirement Community, The
       5801 Crestridge Rd.
       Rch Palos Vrd, CA 90275

209.   Canyon Oaks Nursing & Rehabilitation Center
       22029 Saticoy St.
       Canoga Park, CA 91303

210.   Canyon Springs Post Acute Care
       180 N. Jackson Ave.
       San Jose, CA 95116

211.   Canyon Villas
       4282 Balboa Ave.
       San Diego, CA 92117

212.   Capistrano Beach Extended Care Living Center
       35410 Del Rey
       Capo Beach, CA 92624

213.   Carehouse Healthcare Center
       1800 Old Tustin Ave.
       Santa Ana, CA 92705

214.   Carlin Assisted Living
       4271 Carlin Ave.
       Lynwood, CA 90262

215.   Carlmont Gardens Nursing Center
       2140 Carlmont Dr.
       Belmont, CA 94002



                                         37
216.   Carlsbad By The Sea
       2855 Carlsbad Blvd.
       Carlsbad, CA 92008

217.   Carlton Senior Living
       6915 Elk Grove Blvd.
       Elk Grove, CA 95758

218.   Carmel Village
       17077 San Mateo St.
       Fountain Vly, CA 92708

219.   Carmel Village at Clovis
       1650 Shaw Ave.
       Clovis, CA 93611

220.   Carmel Westside
       1015 S. Orange Grove Ave.
       Los Angeles, CA 90019

221.   Carmichael Windsor El Camino Care Center
       2540 Carmichael Way
       Carmichael, CA 95608

222.   Carrington of Shafter
       250 E. Tulare Ave.
       Shafter, CA 93263

223.   Carroll Manor
       38161 N. 90th St.
       Littlerock, CA 93543

224.   Carroll’s Residential Care
       655 S. Mollison Ave.
       El Cajon, CA 92020

225.   Carson Senior Assisted Living
       345 E. Carson St.
       Carson, CA 90745

226.   Casa Al Dea
       14740 Via Fiesta
       San Diego, CA 92127

227.   Casa Bonita Convalescent Hospital
       535 E. Bonita Ave.
       San Dimas, CA 91773



                                           38
228.   Casa Coloma Health Care Center
       10410 Coloma Rd.
       Rncho Cordova, CA 95670

229.   Casa de las Campanas
       18655 W. Bernardo Dr.
       San Diego, CA 92127

230.   Casa De Manana
       849 Coast Blvd.
       La Jolla, CA 92037

231.   Casa de Modesto Retirement Center
       1745 Eldena Way
       Modesto, CA 95350

232.   Casa El Cajon
       306 Shady Ln.
       El Cajon, CA 92021

233.   Casa Grande Assisted Living
       347 East Walnut
       Visalia, CA 93277

234.   Casa on the Peninsula
       555 Glenwood Ave.
       Menlo Park, CA 94025

235.   Casa Sandoval
       1200 Russell Way
       Hayward, CA 94541

236.   Casitas Care Center
       10626 Balboa Blvd.
       Granada Hills, CA 91344

237.   Castle Manor Nursing & Rehabilitation Center
       541 S. V Ave.
       National City, CA 91950

238.   Catered Manor
       4010 N. Virginia Rd.
       Long Beach, CA 90807

239.   Cedar Creek Alzheimers and Dementia Care Center
       15245 National Ave.
       Los Gatos, CA 95032



                                           39
240.   Cedar Creek Senior Living
       500 N. Westberry Blvd.
       Madera, CA 93637

241.   Cedar Crest Nursing Rehabilitation
       797 E. Fremont Ave.
       Sunnyvale, CA 94087

242.   Cedar Mountain Post Acute
       11970 4th St.
       Yucaipa, CA 92399

243.   Cedarbrook Memory Care Community
       1425 E. Nees Ave.
       Fresno, CA 93720

244.   Center At Park WeSt.
       6740 Wilbur Ave.
       Reseda, CA 91335

245.   Centinela Valley Care Center - EaSt.
       1001 S. Osage Ave.
       Inglewood, CA 90301

246.   Centinela Valley Care Center - WeSt.
       950 S. Flower St.
       Inglewood, CA 90301

247.   Central Gardens Convalescent
       1355 Ellis St.
       San Francisco, CA 94115

248.   Century Health
       301 Centinela Ave.
       Inglewood, CA 90302

249.   Chandler Convalescent Hospital
       525 S. Central Ave.
       Glendale, CA 91204

250.   Channing House
       850 Webster St.
       Palo Alto, CA 94301

251.   Chaparral House
       1309 Allston Way
       Berkeley, CA 94702



                                              40
252.   Chapman Convalescent Hospital
       4301 Caroline Ct
       Riverside, CA 92506

253.   Chapman Harbor Skilled Nursing Center
       12232 Chapman Ave.
       Garden Grove, CA 92840

254.   Chateau at Harveston, The
       40024 Harveston Dr.
       Temecula, CA 92591

255.   Chateau Cupertino Retirement Residence
       10150 Torre Ave.
       Cupertino, CA 95014

256.   Chateau La Jolla Inn
       233 Prospect St.
       La Jolla, CA 92037

257.   Chatsworth Park HealthCare Center
       10610 Owensmouth Ave.
       Chatsworth, CA 91311

258.   Cherry Valley Healthcare
       5800 W. Wilson St.
       Banning, CA 92220

259.   Cheviot Hills Golden Manor
       3535 Overland Ave.
       Los Angeles, CA 90034

260.   Chino Valley Healthcare
       2351 S. Towne Ave.
       Pomona, CA 91766

261.   Chowchilla Skilled Nursing and Rehabilitation Facility
       1104 Ventura Ave.
       Chowchilla, CA 93610

262.   Citrus Court
       161 N. Hemet St.
       Hemet, CA 92544

263.   Citrus Heights Terrace
       7952 Old Auburn Rd.
       Citrus Hts, CA 95610



                                           41
264.   Citrus Hills Assisted Living
       142 S. Prospect St.
       Orange, CA 92869

265.   Citrus Nursing Center
       9440 Citrus Ave.
       Fontana, CA 92335

266.   City View Villa
       515 N. La Brea Ave.
       Los Angeles, CA 90036

267.   Clare Baldwin Stocker Home For Women-Clara Baldwin Stocker
       527 S. Valinda Ave.
       West Covina, CA 91790

268.   Claremont Care Center
       219 E. Foothill Blvd.
       Pomona, CA 91767

269.   Claremont Manor
       650 Harrison Ave.
       Claremont, CA 91711

270.   Claremont Place
       120 W. San Jose Ave.
       Claremont, CA 91711

271.   Clear View Convalescent
       15823 S. Western Ave.
       Gardena, CA 90247

272.   Clearwater at North Tustin
       11901 Newport Avenue
       North Tustin, CA 92705

273.   Cloisters Of The Valley
       4171 Camino Del Rio S
       San Diego, CA 92108

274.   Coast Care Convalescent Center
       14518 Los Angeles St.
       Baldwin Park, CA 91706

275.   Coastal View Healthcare
       4904 Telegraph Rd.
       Ventura, CA 93003



                                        42
276.   College Oak Nursing & Rehabilitation
       4635 College Oak Dr.
       Sacramento, CA 95841

277.   College Vista Convalescent Hospital
       4681 Eagle Rock Blvd.
       Los Angeles, CA 90041

278.   Collwood
       5308 Monroe Ave.
       San Diego, CA 92115

279.   Colonial Care Center
       1913 E. 5th St.
       Long Beach, CA 90802

280.   Columbus Estates
       3201 Columbus St.
       Bakersfield, CA 93306

281.   Commonwealth Royale Guest Home
       150 S. Commonwealth Ave.
       Los Angeles, CA 90004

282.   Community Care
       3672 N. 1st St.
       Fresno, CA 93726

283.   Community Care And Rehabilitation
       4070 Jurupa Ave.
       Riverside, CA 92506

284.   Community Care Center
       8665 La Mesa Blvd.
       La Mesa, CA 91942

285.   Community Care on Palm
       4768 Palm Ave.
       Riverside, CA 92501

286.   Community Extended Care of Montclair
       9620 Fremont Ave.
       Montclair, CA 91763

287.   Community Living Center Fresno
       3003 N. Mariposa St.
       Fresno, CA 93703



                                             43
288.   Concord Royale
       4230 Clayton Rd.
       Concord, CA 94521

289.   Corinthian House
       250 Budd Ave.
       Campbell, CA 95008

290.   Cornerstone Assisted Living
       40 Orange Tree Circle
       Vacaville, CA 95687

291.   Corona Health Care Center
       1400 Circle City Dr.
       Corona, CA 92879

292.   Corona Post Acute
       2600 S. Main St.
       Corona, CA 92882

293.   Coronado Retirement Village
       299 Prospect Pl.
       Coronado, CA 92118

294.   Cortona Park
       150 Cortona Way
       Brentwood, CA 94513

295.   Cottonwood Canyon Healthcare Center
       1391 E. Madison Ave.
       El Cajon, CA 92021

296.   Cottonwood Court
       7442 N. Millbrook Ave.
       Fresno, CA 93720

297.   Cottonwood Healthcare Center
       625 Cottonwood St.
       Woodland, CA 95695

298.   Country Club Guest Home
       25533 Rua Michelle
       Escondido, CA 92026

299.   Country Club Manor
       2100 Butano Dr.
       Sacramento, CA 95825



                                       44
300.   Country Hills Health Care Center
       1580 Broadway
       El Cajon, CA 92021

301.   Country Inn Of Downey
       11111 Myrtle St.
       Downey, CA 90241

302.   Country Manor
       5696 Lake Murray Blvd.
       La Mesa, CA 91942

303.   Country Oaks Nursing Center
       215 W. Pearl St.
       Pomona, CA 91768

304.   Country View Retirement Home
       824 W. Cameron Ave.
       West Covina, CA 91790

305.   Country Villa Health Services
       5901 Downey Ave.
       Long Beach, CA 90805

306.   CountryHouse at Broadstone
       Iron Point Road and Oak Avenue Parkway
       Folsom, CA 95630

307.   CountryHouse Granite Bay
       8485 Barton Road
       Granite Bay, CA 95746

308.   Courtyard Care Center
       1880 Dawson Ave.
       Signal Hill, CA 90755

309.   Covenant Care of Turlock
       1111 E. Tuolumne Rd.
       Turlock, CA 95382

310.   Covenant Village Of Turlock
       2125 N. Olive Ave.
       Turlock, CA 95382

311.   Coventry Court Health Center
       2040 S. Euclid St.
       Anaheim, CA 92802



                                          45
312.   Coventry Place
       1550 Sutter St.
       San Francisco, CA 94109

313.   Covina
       825 W. San Bernardino Rd.
       Covina, CA 91722

314.   Covina Care Center Incorporated
       261 W. Badillo St.
       Covina, CA 91723

315.   Creekside Care Center
       9107 Davis Rd.
       Stockton, CA 95209

316.   Creekside Healthare Center
       1900 Church Ln.
       San Pablo, CA 94806

317.   Creekside Manor
       35253 Avenue H
       Yucaipa, CA 92399

318.   Creekside Oaks
       1715 Creekside Dr.
       Folsom, CA 95630

319.   Creekview Health Center
       2900 Stoneridge Dr.
       Pleasanton, CA 94588

320.   Creekwood Senior Home
       830 Tamalpais Ave.
       Novato, CA 94947

321.   Crenshaw Nursing Home
       1900 S. Longwood Ave.
       Los Angeles, CA 90016

322.   Crescendo Senior Living of Placentia
       351 E. Palm Dr.
       Placentia, CA 92870

323.   Crescent Villa Care Home
       147 Crescent Ave.
       Sunnyvale, CA 94087



                                              46
324.   Crestavilla
       30111 Niguel Rd.
       Laguna Niguel, CA 92677

325.   Crestview Manor Inc
       350 S. Vine St.
       Escondido, CA 92025

326.   Crofton Manor Inn
       1950 E. 5th St.
       Long Beach, CA 90802

327.   Crosswood Oaks
       6650 Crosswoods Cir
       Citrus Hts, CA 95621

328.   Crown Bay Nursing and Rehab
       508 Westline Dr.
       Alameda, CA 94501

329.   Crown Cove
       3901 Ca-1
       Corona Dl Mar, CA 92625

330.   Crystal Cove Care Center
       1445 Superior Ave.
       Newport Beach, CA 92663

331.   Culver West Convalescent Hospital
       4035 Grand View Blvd.
       Los Angeles, CA 90066

332.   Cypress at Golden Gate
       1601 19th Ave.
       San Francisco, CA 94122

333.   Cypress Court Escondido
       1255 N. Broadway
       Escondido, CA 92026

334.   Cypress Gardens Convalescent Hospital
       9025 Colorado Ave.
       Riverside, CA 92503

335.   Cypress Meadows
       3950 Lone Tree Way
       Antioch, CA 94509



                                           47
336.   Cypress Place Senior Living
       1200 Cypress Point Ln.
       Ventura, CA 93003

337.   Dale Commons
       3900 Dale Rd.
       Modesto, CA 95356

338.   Daly City
       501 King Dr.
       Daly City, CA 94015

339.   Danville Post Acute
       336 Diablo Rd.
       Danville, CA 94526

340.   Deer Park Retirement Community
       646 Canyon Rd.
       Novato, CA 94947

341.   Del Amo Gardens Convalescent Center
       22419 Kent Ave.
       Torrance, CA 90505

342.   Del Mar Convalescent Hospital
       3136 Del Mar Ave.
       Rosemead, CA 91770

343.   Del Mar Park
       990 E. Del Mar Blvd.
       Pasadena, CA 91106

344.   Del Obispo Terrace Senior Living
       32200 Del Obispo St.
       San Juan Capo, CA 92675

345.   Del Rey
       8825 Baseline Rd.
       Rch Cucamonga, CA 91730

346.   Del Rio Convalescent and Gardens Care Center
       7002 Gage Ave. # 4
       Bell Gardens, CA 90201

347.   Del Rosa Villa
       2018 Del Rosa Ave.
       Sn Bernrdno, CA 92404



                                          48
348.   Del Sol
       23792 Marguerite Pkwy.
       Mission Viejo, CA 92692

349.   Delano District Skilled Nursing Facility
       1509 Tokay St.
       Delano, CA 93215

350.   Desert Cove Assisted Living at Desert Hot Springs
       13660 Mountain View Road
       Desert Hot Springs, CA 92240

351.   Desert Hills Memory Care
       25818 Columbia St.
       Hemet, CA 92544

352.   Desert Knolls Convalescent Hospital
       14973 Hesperia Rd.
       Victorville, CA 92395

353.   Desert Springs
       82262 Valencia Ave.
       Indio, CA 92201

354.   Devonshire Care Center
       1350 E. Devonshire Ave.
       Hemet, CA 92544

355.   Devonshire Oaks Nursing Center
       3635 Jefferson Ave.
       Redwood City, CA 94062

356.   Diamond Ridge Healthcare Center
       2351 Loveridge Rd.
       Pittsburg, CA 94565

357.   Diamond Terrace
       6401 Center St Apt 106
       Clayton, CA 94517

358.   Downey Care Center
       13007 Paramount Blvd.
       Downey, CA 90242

359.   Downey Community Health Center
       8425 Iowa St.
       Downey, CA 90241



                                             49
360.   Downey Retirement Center
       11500 Dolan Ave.
       Downey, CA 90241

361.   Drake Terrace at San Rafael
       275 Los Ranchitos Rd.
       San Rafael, CA 94903

362.   Dreier’s Nursing Care Center
       1400 W. Glenoaks Blvd.
       Glendale, CA 91201

363.   Driftwood Healthcare Center - HaywaRd.
       19700 Hesperian Blvd.
       Hayward, CA 94541

364.   Driftwood Healthcare Center - Torrance
       4109 Emerald St.
       Torrance, CA 90503

365.   Dycora Quail Lake
       1221 Rosemarie Ln.
       Stockton, CA 95207

366.   Dycora Transitional Health & Living
       925 N. Cornelia Ave.
       Fresno, CA 93706

367.   Earlwood Skilled Care Center, The
       20820 Earl St.
       Torrance, CA 90503

368.   East Los Angeles Convalescent Hospital
       101 S. Fickett St.
       Los Angeles, CA 90033

369.   Eastern Star Homes of California
       16850 Bastanchury Rd.
       Yorba Linda, CA 92886

370.   Eastland Sub-acute and Rehab Center
       3825 Durfee Ave.
       El Monte, CA 91732

371.   Eden Villa
       19960 Santa Maria Ave.
       Castro Valley, CA 94546



                                             50
372.   Edgemoor DPSNS
       655 Park Center Dr.
       Santee, CA 92071

373.   Edgewater Convalescent Hospital
       2625 E. 4th St.
       Long Beach, CA 90814

374.   Eisenberg Village Of The Jewish Homes
       18855 Victory Blvd.
       Reseda, CA 91335

375.   Eisenhower Nursing
       1470 N. Fair Oaks Ave.
       Pasadena, CA 91103

376.   El Cerrito Royale
       6510 Gladys Ave.
       El Cerrito, CA 94530

377.   El Dorado Care Center, LLC
       510 E. Washington Ave.
       El Cajon, CA 92020

378.   El Dorado Estates Gracious Retirement Living
       4240 Town Center Blvd.
       El Dorado Hills, CA 95762

379.   El Encanto Convalescent Hospital
       555 El Encanto Rd.
       Hacienda Hts, CA 91745

380.   El Monte Convalescent Hospital
       4096 Easy St.
       El Monte, CA 91731

381.   El Rancho Vista Healthcare Center
       8925 Mines Ave.
       Pico Rivera, CA 90660

382.   Elders Inn Assisted Living
       1721 Webster St.
       Alameda, CA 94501

383.   Eldorado Oaks
       1771 S. Grand Ave.
       Glendora, CA 91740



                                           51
384.   Elim Place
       1808 5th St.
       Sanger, CA 93657

385.   Elmcrest Convalescent Hospital
       3111 Santa Anita Ave.
       S El Monte, CA 91733

386.   Elmcroft Senior Living
       1325 Las Villas Way
       Escondido, CA 92026

387.   Elms Convalescent Hospital
       212 W. Chevy Chase Dr.
       Glendale, CA 91204

388.   Elms Residential Care
       67 E. Barnett St.
       Ventura, CA 93001

389.   Elmwood Nursing & Rehab
       2829 Shattuck Ave.
       Berkeley, CA 94705

390.   Elness Convalescent Hospital
       812 W. Main St.
       Turlock, CA 95380

391.   Emerald City
       205 E. Los Feliz Rd.
       Glendale, CA 91205

392.   Emerald Court
       1731 W. Medical Center Dr.
       Anaheim, CA 92801

393.   Emerald Gardens Nursing Center
       6821 24th St.
       Sacramento, CA 95822

394.   Emerald Terrace Convalescent Hospital
       1154 S. Alvarado St.
       Los Angeles, CA 90006

395.   Empire Ranch Alzheimer’s Special Care Center
       1801 E. Natoma St.
       Folsom, CA 95630



                                         52
396.   Empres Post Acute Rehabilitation
       300 Douglas Street
       Petaluma, CA 94952

397.   Empress Care Center
       1299 S. Bascom Ave.
       San Jose, CA 95128

398.   Empress Rehabilitation Center
       1020 Termino Ave.
       Long Beach, CA 90804

399.   Encinitas Memory Care Community
       335 Saxony Rd.
       Encinitas, CA 92024

400.   Encinitas Nursing & Rehabilitation Center
       900 Santa Fe Dr.
       Encinitas, CA 92024

401.   Encino Terrace Senior Living
       16025 Ventura Blvd.
       Encino, CA 91436

402.   English Oaks Nursing & Rehabilitation Center
       2633 W. Rumble Rd.
       Modesto, CA 95350

403.   Ensign Services
       3680 Reynard Way
       San Diego, CA 92103

404.   Escondido Memory Care Community
       1500 Borden Rd.
       Escondido, CA 92026

405.   Escondido Post Acute
       421 E. Mission Ave.
       Escondido, CA 92025

406.   Eskaton
       11300 Fair Oaks Blvd.
       Fair Oaks, CA 95628

407.   Estancia Del Sol
       2489 California Ave.
       Corona, CA 92881



                                          53
408.   Evergreen Arvin Post Acute Care
       323 Campus Dr.
       Arvin, CA 93203

409.   Evergreen Bakersfield Post Acute
       6212 Tudor Way
       Bakersfield, CA 93306

410.   Evergreen Castro Valley Healthcare
       20259 Lake Chabot Rd.
       Castro Valley, CA 94546

411.   Evergreen Chateau
       13530 Sherman Way
       Van Nuys, CA 91405

412.   Evergreen New Hope Healthcare Center
       2586 Buthmann Ave.
       Tracy, CA 95376

413.   Evergreen Rehab & Care Center
       2030 Evergreen Ave.
       Modesto, CA 95350

414.   Evergreen Residence Assisted Living and Alzheimer's Care
       3030 West Caldwell Ave.
       Visalia, CA 93277

415.   Evergreen Retirement Home
       225 N. Evergreen St.
       Burbank, CA 91505

416.   Evergreen Valley
       4463 San Felipe Rd.
       San Jose, CA 95135

417.   Excell Health Care Center
       3025 High St.
       Oakland, CA 94619

418.   Extended Care Hospital Of Riverside
       8171 Magnolia Ave.
       Riverside, CA 92504

419.   Fair Oaks Estates
       8845 Fair Oaks Blvd.
       Carmichael, CA 95608



                                            54
420.   Fairmont Rehabilitation
       950 S. Fairmont Ave.
       Lodi, CA 95240

421.   Fairveiw Commons
       2283 Fairview Rd.
       Costa Mesa, CA 92627

422.   Fairwinds - West Hills
       8138 Woodlake Ave.
       Canoga Park, CA 91304

423.   Fairwinds - Woodward Park
       9525 N. Fort Washington Rd.
       Fresno, CA 93730

424.   Fairwinds Ivey Ranch
       4490 Mesa Dr.
       Oceanside, CA 92056

425.   Fallbrook Glen of West Hills
       6833 Fallbrook Ave.
       West Hills, CA 91307

426.   Fallbrook Skilled Nursing
       325 Potter St.
       Fallbrook, CA 92028

427.   Family CourtyaRd.
       2840 Salesian Ave.
       Richmond, CA 94804

428.   Felicita Vida
       930 Monticello Dr.
       Escondido, CA 92029

429.   Fig Garden
       6035 N. Marks Ave.
       Fresno, CA 93711

430.   Fillmore Country Club
       827 River St.
       Fillmore, CA 93015

431.   Fine Gold Manor
       10537 Magnolia Blvd.
       N Hollywood, CA 91601



                                      55
432.   Fireside Convalescent Hospital
       947 3rd St.
       Santa Monica, CA 90403

433.   Flagship Healthcare Center
       466 Flagship Rd.
       Newport Beach, CA 92663

434.   Florin Health Care Center
       7400 24th St.
       Sacramento, CA 95822

435.   Folsom Convalescent Hospital
       510 Mill St.
       Folsom, CA 95630

436.   Foothill Retirement Care Home
       6720 Saint Estaban St.
       Tujunga, CA 91042

437.   Fountain Care Center
       1835 W. La Veta Ave.
       Orange, CA 92868

438.   Fountain Gardens Convalescent Hospital
       2222 Santa Ana S
       Los Angeles, CA 90059

439.   Fountain Senior Assisted Living
       1800 W. Culver Ave.
       Orange, CA 92868

440.   Fountain View Convalescent Hospital
       5310 Fountain Ave.
       Los Angeles, CA 90029

441.   Fountaingrove Lodge
       4210 Thomas Lake Harris Dr.
       Santa Rosa, CA 95403

442.   Fountainview at Gonda Westside
       12490 Fielding Cir
       Playa Vista, CA 90094

443.   Four Seasons Healthcare and Wellness Center
       5335 Laurel Canyon Blvd.
       Valley Vlg, CA 91607



                                         56
444.   FRANCISCAN CONVALESCENT HOSPITAL
       3169 M St.
       Merced, CA 95348

445.   Fredericka Manor
       183 3rd Ave.
       Chula Vista, CA 91910

446.   Freedom Village
       23442 El Toro Rd.
       Lake Forest, CA 92630

447.   Freemont Retirement Community
       2860 Country Dr.
       Fremont, CA 94536

448.   Fremont HealthCare Center
       39022 Presidio Way
       Fremont, CA 94538

449.   Fremont Hills Assisted Living
       35490 Mission Blvd.
       Fremont, CA 94536

450.   Fremont Village
       38801 Hastings St.
       Fremont, CA 94536

451.   French Park Care Center
       600 E. Washington Ave.
       Santa Ana, CA 92701

452.   Fresno Post Acute
       1233 A St.
       Fresno, CA 93706

453.   Friends House
       684 Benicia Dr.
       Santa Rosa, CA 95409

454.   Fruitvale Healthcare Center
       3020 E. 15th St.
       Oakland, CA 94601

455.   Fullerton Healthcare Center
       2222 N. Harbor Blvd.
       Fullerton, CA 92835



                                       57
456.   Fullerton Gardens
       1510 E. Commonwealth Ave.
       Fullerton, CA 92831

457.   Fullerton Hills Residential Manor
       2441 W. Orangethorpe Ave.
       Fullerton, CA 92833

458.   Fullerton Windsor Gardens Care Center
       245 E. Wilshire Ave.
       Fullerton, CA 92832

459.   Gables of Ojai
       701 N. Montgomery St.
       Ojai, CA 93023

460.   Garden City Health Care Center
       1310 W. Granger Ave.
       Modesto, CA 95350

461.   Garden Crest Rehab Center
       889 Lucile Ave.
       Los Angeles, CA 90026

462.   Garden Grove Convalescent Hospital
       12882 Shackelford Ln.
       Garden Grove, CA 92841

463.   Garden Of Palms
       1025 N. Fairfax Ave.
       West Hollywood, CA 90046

464.   Garden Park Care Center
       12681 Haster St.
       Garden Grove, CA 92840

465.   Garden Silver Town
       2830 Francis Ave.
       Los Angeles, CA 90005

466.   Garden View Care Center
       14475 Garden View Ln.
       Baldwin Park, CA 91706

467.   Gardena Convalescent Center
       14819 S. Vermont Ave.
       Gardena, CA 90247



                                           58
468.   Gardena Retirement Center
       14741 S. Vermont Ave.
       Gardena, CA 90247

469.   Gardens At Park Balboa
       7046 Kester Ave.
       Van Nuys, CA 91405

470.   Gateway Care
       26660 Patrick Ave.
       Hayward, CA 94544

471.   Gateway Gardens
       12750 Gateway Park Rd.
       Poway, CA 92064

472.   Gateway Post Acute
       661 W. Poplar Ave.
       Porterville, CA 93257

473.   Genesis Rio Hondo Convalescent, Inc
       273 E. Beverly Blvd.
       Montebello, CA 90640

474.   Gilroy Healthcare Center and Rehab
       8170 Murray Ave.
       Gilroy, CA 95020

475.   Gladstone Care And Rehabilitation Center
       435 E. Gladstone St.
       Glendora, CA 91740

476.   Glen Park at Long Beach
       1046 E. 4th St.
       Long Beach, CA 90802

477.   Glen Park at Monrovia
       110 N. Mountain Ave.
       Monrovia, CA 91016

478.   Glen Park EaSt.
       1250 Boynton St.
       Glendale, CA 91205

479.   Glen Park WeSt.
       1220 Mariposa St.
       Glendale, CA 91205



                                            59
480.   Glen Terra
       917 N. Louise St.
       Glendale, CA 91207

481.   Glendale Healthcare
       1208 S. Central Ave.
       Glendale, CA 91204

482.   Glendora Grande
       805 W. Arrow Hwy.
       Glendora, CA 91740

483.   Glenoaks Convalescent Hospital
       409 W. Glenoaks Blvd.
       Glendale, CA 91202

484.   Glenwood Care and Rehabilitation Center
       1300 N. C St.
       Oxnard, CA 93030

485.   Gold Country Retirement & Health Care Center
       4301 Golden Center Dr.
       Placerville, CA 95667

486.   Gold Star HealthCare of Englewood
       515 Centinela Ave.
       Inglewood, CA 90302

487.   Golden Acres Home and Care
       1101 California Street
       Escalon, CA 95320

488.   Golden Castle Assisted Living
       2607 Mount Vernon Ave.
       Bakersfield, CA 93306

489.   Golden Cross Health Care
       1450 N. Fair Oaks Ave.
       Pasadena, CA 91103

490.   Golden HAve.n
       2324 Lever Blvd.
       Stockton, CA 95206

491.   Golden Heritage Senior Living
       1275 N. 14th St.
       San Jose, CA 95112



                                           60
492.   Golden Hill Subacute and Rehab Center
       1201 34th St.
       San Diego, CA 92102

493.   Golden Hills
       10161 HillhAve.n Ave.
       Tujunga, CA 91042

494.   Golden Living Center
       2740 N. California St.
       Stockton, CA 95204

495.   Golden Manor Retirement Center
       1109 W. Beverly Blvd.
       Montebello, CA 90640

496.   Golden Meadows
       3863 W. Ramsey St.
       Banning, CA 92220

497.   Golden Oaks
       33398 Oak Glen Rd.
       Yucaipa, CA 92399

498.   Golden Pond Retirement Community
       3415 Mayhew Rd.
       Sacramento, CA 95827

499.   Golden Star Health Care Center
       21820 Craggy View St.
       Chatsworth, CA 91311

500.   Golden State Colonial Conv. Hosp.
       10830 Oxnard St.
       N Hollywood, CA 91606

501.   Golden View Guest Home
       5466 W. Wilson St.
       Banning, CA 92220

502.   GOLDEN YEARS RESIDENTIAL CARE HOME
       160 S. 13th St.
       Chowchilla, CA 93610

503.   Good Samaritan Rehabilitation and Care Center
       1630 N. Edison St.
       Stockton, CA 95204



                                           61
504.   Good Samaritan Retirement Center
       1515 Jamacha Way
       El Cajon, CA 92019

505.   Good Shepherd Health Care Center Of Santa Monica
       1131 Arizona Ave.
       Santa Monica, CA 90401

506.   Gordon Lane Convalescent Hospital
       1821 E. Chapman Ave.
       Fullerton, CA 92831

507.   Gordon Manor
       1616 Gordon St.
       Redwood City, CA 94061

508.   GRACE HOME INC.
       13435 Peach Ave.
       Livingston, CA 95334

509.   Gramercy Court
       2200 Gramercy Dr.
       Sacramento, CA 95825

510.   Granada Hills Convalescent Hospital
       16123 Chatsworth St.
       Granada Hills, CA 91344

511.   Grand Avenue Healthcare Wellness
       1730 Grand Ave.
       Long Beach, CA 90804

512.   Grand Lake Gardens
       401 Santa Clara Ave.
       Oakland, CA 94610

513.   Grand Park Convalescent Hospital
       2312 W. 8th St.
       Los Angeles, CA 90057

514.   Grand River Care Center
       509 Michigan Blvd.
       W Sacramento, CA 95691

515.   Grand Terrace Care Center
       12000 Mt Vernon Ave.
       Grand Terrace, CA 92313



                                             62
516.   Grand Valley Healthcare
       13524 Sherman Way
       Van Nuys, CA 91405

517.   Grandview Manor
       4411 Chicago Ave.
       Riverside, CA 92507

518.   Grandview Retirement Residence
       2211 W. 6th St.
       Los Angeles, CA 90057

519.   Granite Bay Memory Care
       6400 Douglas Blvd.
       Granite Bay, CA 95746

520.   Granite Hills Convalescent Home
       1340 E. Madison Ave.
       El Cajon, CA 92021

521.   Grant Cuesta Subacute and Rehab Center
       1949 Grant Rd.
       Mountain View, CA 94040

522.   Green Acres Lodge
       8101 Hill Dr.
       Rosemead, CA 91770

523.   Greenfield Care Center
       118 B St.
       Fillmore, CA 93015

524.   GreenhAve.n Estates Assisted Living and Memory Care
       7548 GreenhAve.n Dr.
       Sacramento, CA 95831

525.   GreenhAve.n Place
       6350 Riverside Blvd.
       Sacramento, CA 95831

526.   Greenhills Manor
       238 Virginia Ave.
       Campbell, CA 95008

527.   Greenridge Senior Care
       2150 Pyramid Dr.
       El Sobrante, CA 94803



                                         63
528.   Greensville Care Center
       330 W. Bastanchury Rd.
       Fullerton, CA 92835

529.   Greenwoods Assisted Living
       233 W. End Ave.
       San Rafael, CA 94901

530.   Griffin Plaza
       3921 Cochran St.
       Simi Valley, CA 93063

531.   Griffith Park
       201 Allen Ave.
       Glendale, CA 91201

532.   Groves of Tustin
       1262 Bryan Ave.
       Tustin, CA 92780

533.   Guardian Rehabilitation Hospital, Inc
       533 S. Fairfax Ave.
       Los Angeles, CA 90036

534.   Hacienda
       44600 Monterey Ave.
       Palm Desert, CA 92260

535.   Hacienda Grande Assisted Living Center
       1740 Grand Ave.
       Long Beach, CA 90804

536.   Hacienda Rehab & Healthcare Center
       361 E. Grangeville Blvd.
       Hanford, CA 93230

537.   Hallmark At Palm Springs, The
       344 N. Sunrise Way
       Palm Springs, CA 92262

538.   Hallmark of Bakersfield
       2001 Akers Rd.
       Bakersfield, CA 93309

539.   HAMPSHIRE, THE
       3460 R St.
       Merced, CA 95348



                                           64
540.   Hanford Post Acute
       1007 W. Lacey Blvd.
       Hanford, CA 93230

541.   Harbor Care Center
       21521 S. Vermont Ave.
       Torrance, CA 90502

542.   Harbor Terrace Retirement Center Of San Pedro LLC
       435 W. 8th St.
       San Pedro, CA 90731

543.   Harbor View Senior Living
       2360 Albatross St.
       San Diego, CA 92101

544.   Harbor Villa Care Center
       861 S. Harbor Blvd.
       Anaheim, CA 92805

545.   Hawthorne Healthcare & Wellness Center
       11630 Grevillea Ave.
       Hawthorne, CA 90250

546.   Hawthorne Windsor Gardens Convalescent Center
       13922 Cerise Ave.
       Hawthorne, CA 90250

547.   Hayes Convalescent Hospital
       1250 Hayes St.
       San Francisco, CA 94117

548.   Hayward Convalescent Hospital
       1832 B St.
       Hayward, CA 94541

549.   Hayward Convalscent
       21863 Vallejo St.
       Hayward, CA 94541

550.   Hayward Health Care Center
       1805 West St.
       Hayward, CA 94545

551.   Hayward Hills HealthCare Center
       1768 B St.
       Hayward, CA 94541



                                         65
552.   Hayworth Terrace Retirement
       325 N. Hayworth Ave.
       Los Angeles, CA 90048

553.   Healdsburg Senior Living Community
       725 Grove St.
       Healdsburg, CA 95448

554.   Healthcare Center of Fresno
       1665 M St.
       Fresno, CA 93721

555.   Healthview Terrace
       3540 Martin Luther King Jr Blvd.
       Lynwood, CA 90262

556.   Heatherwood Memory Care
       1315 Mt Pisgah Rd.
       Walnut Creek, CA 94596

557.   Height Street Skilled Care
       1611 Height St.
       Bakersfield, CA 93305

558.   Henrietta's Leven Oaks by Serenity Care Health
       120 S. Myrtle Ave.
       Monrovia, CA 91016

559.   Heritage Crossing
       2792 E. Alluvial Ave.
       Clovis, CA 93611

560.   Heritage Estates Campus
       900 E. Stanley Blvd.
       Livermore, CA 94550

561.   Heritage Gardens Health
       25271 Barton Rd.
       Loma Linda, CA 92354

562.   Heritage Hills of Oceanside
       2108 S. El Camino Real
       Oceanside, CA 92054

563.   Heritage Manor
       610 N. Garfield Ave.
       Monterey Park, CA 91754



                                          66
564.   Heritage on the Marina
       3400 Laguna St.
       San Francisco, CA 94123

565.   Heritage Park Nursing Center & Heritage Court Assisted Living
       275 Garnet Way
       Upland, CA 91786

566.   Heritage Pointe
       27356 Bellogente
       Mission Viejo, CA 92691

567.   Heritage Rehabilitation Center
       21414 S. Vermont Ave.
       Torrance, CA 90502

568.   Herman Healthcare Center, The
       2295 Plummer Ave.
       San Jose, CA 95125

569.   Hesperia Senior Campus
       17581 Sultana St.
       Hesperia, CA 92345

570.   Hi-Desert Continuing Care Center
       6722 White Feather Rd.
       Joshua Tree, CA 92252

571.   High Desert HAve.n
       1240 College Heights Blvd.
       Ridgecrest, CA 93555

572.   High Valley Lodge
       7912 Topley Ln.
       Sunland, CA 91040

573.   Highgate at Temecula
       42301 Moraga Road
       Temecula, CA 92591

574.   Highland Palm Health
       7534 Palm Ave.
       Highland, CA 92346

575.   Highland Park Skilled Nursing
       5125 Monte Vista St.
       Los Angeles, CA 90042



                                          67
576.   Highlander Senior Residence
       2525 Highland Ave.
       National City, CA 91950

577.   Highlands Care Center Redlands
       700 E. Highland Ave.
       Redlands, CA 92374

578.   HillcreSt.
       405 Hodencamp Rd.
       Thousand Oaks, CA 91360

579.   Hillcrest Homes & Woods Health Services
       2705 Mountain View Dr.
       La Verne, CA 91750

580.   Hillcrest Royale
       190 E. Hillcrest Dr.
       Thousand Oaks, CA 91360

581.   HillhAve.n - Sherwood Convalescent Hospital
       4700 Elvas Ave.
       Sacramento, CA 95819

582.   Hillsdale
       2883 S. Norfolk St.
       San Mateo, CA 94403

583.   Hillside Senior Care
       38650 Mission Blvd.
       Fremont, CA 94536

584.   Hillview Convalescent Hospital
       530 W. Dunne Ave.
       Morgan Hill, CA 95037

585.   Holiday Manor Nursitarium
       20554 Roscoe Blvd.
       Winnetka, CA 91306

586.   Holiday Villa EaSt.
       1447 17th St.
       Santa Monica, CA 90404

587.   Hollenbeck Palms
       573 S. Boyle Ave.
       Los Angeles, CA 90033



                                          68
588.   Hollybrook Senior Living of Orange
       2025 N. Bush St.
       Santa Ana, CA 92706

589.   Hollywood Royale Guest Home
       6054 Franklin Ave.
       Los Angeles, CA 90028

590.   Home Sweet Home
       1560 Bryant St.
       Daly City, CA 94015

591.   Hopkin's Manor
       1235 Hopkins Ave.
       Redwood City, CA 94062

592.   Horizon Gardens Senior Living
       67670 Carey Road
       Cathredral City, CA 92234

593.   Hospitality House
       5400 Kiernan Ave.
       Salida, CA 95368

594.   Huntington Park Convalescent Center
       6425 Miles Ave.
       Huntington Pk, CA 90255

595.   Huntington Residential Retirement Hotel
       20920 Earl St.
       Torrance, CA 90503

596.   Huntington Terrace
       18800 Florida St.
       Huntingtn Beach, CA 92648

597.   Huntington Valley Healthcare Center
       8382 Newman Ave.
       Huntingtn Beach, CA 92647

598.   Hyde Park Convalescent Hospital
       6520 West Blvd.
       Los Angeles, CA 90043

599.   Hy-Lond Health Care
       1900 Coffee Rd.
       Modesto, CA 95355



                                            69
600.   Idle Acre Sanitarium And Convalescent Hospital
       5044 Buffington Rd.
       El Monte, CA 91732

601.   Idylwood Care Center
       1002 W. Fremont Ave.
       Sunnyvale, CA 94087

602.   Imperial Care
       11441 Ventura Blvd.
       Studio City, CA 91604

603.   Imperial Crest Health Care
       11834 Inglewood Ave.
       Hawthorne, CA 90250

604.   Imperial Healthcare Center
       11926 La Mirada Blvd.
       La Mirada, CA 90638

605.   Indio Nursing & Rehab
       47763 Monroe St.
       Indio, CA 92201

606.   Infinity Care of West Covina
       1495 W. Cameron Ave.
       West Covina, CA 91790

607.   Inglewood Health Care Center
       100 S. Hillcrest Blvd.
       Inglewood, CA 90301

608.   Inland Christian Home
       1950 S. Mountain Ave.
       Ontario, CA 91762

609.   Inland Valley Care and Rehabilitation Center
       250 W. Artesia St.
       Pomona, CA 91768

610.   Integrated Care Communities
       14265 Nason St # 14345
       Moreno Valley, CA 92555

611.   Intercommunity Care Center
       2626 Grand Ave.
       Long Beach, CA 90815



                                          70
612.   Invigorate Post Acute
       8448 E. Adams Ave.
       Fowler, CA 93625

613.   Iranian Jewish Senior Center/Beverly Hills Loving Care
       8764 W. Olympic Blvd.
       Los Angeles, CA 90035

614.   Ivy Creek Healthcare & Wellness Center
       115 Bridge St.
       San Gabriel, CA 91775

615.   Ivy Ridge
       2030 23rd St.
       Sacramento, CA 95818

616.   Jacob Health Care
       4075 54th St.
       San Diego, CA 92105

617.   Jasmine Terrace
       5400 Stine Rd.
       Bakersfield, CA 93313

618.   Jewish Home
       302 Silver Ave.
       San Francisco, CA 94112

619.   Jones Rest Home & Convalescent Hospital
       524 Callan Ave.
       San Leandro, CA 94577

620.   Jucca Valley Health & Rehab
       57333 Joshua Ln.
       Yucca Valley, CA 92284

621.   Karlton Residential Care Center
       3615 W. Ball Rd.
       Anaheim, CA 92804

622.   Katella Senior Living Community
       3952 Katella Ave.
       Los Alamitos, CA 90720

623.   KAWEAH MANOR
       3710 West Tulare
       Visalia, CA 93277



                                          71
624.   Keiro Nursing Home
       2221 Lincoln Park Ave.
       Los Angeles, CA 90031

625.   Keiro Retirement Home & Intermediate Care Facility
       325 S. Boyle Ave.
       Los Angeles, CA 90033

626.   Kennedy Care Center
       619 N. Fairfax Ave.
       Los Angeles, CA 90036

627.   Kensington Place Redwood City
       2800 El Camino Real
       Redwood City, CA 94061

628.   Kensington Retirement Community
       1428 S. Marengo Ave.
       Alhambra, CA 91803

629.   Kern River Transitional Care
       5151 Knudsen Drive
       Bakersfield, CA 93308

630.   Kern Valley Healthcare District DP/SNF
       6412 Laurel Ave.
       Lake Isabella, CA 93240

631.   Kindred Nursing & Healthcare
       76 Fenton St.
       Livermore, CA 94550

632.   Kindred Nursing & Rehab
       2707 Pine St.
       San Francisco, CA 94115

633.   Kindred Transitional Care & Rehab
       401 W. Ada Ave.
       Glendora, CA 91741

634.   KINGS NURSING & REHAB CENTER
       851 Leslie Ln.
       Hanford, CA 93230

635.   Kingsburg Care Center
       1101 Stroud Ave.
       Kingsburg, CA 93631



                                           72
636.   Kingsley Manor
       1055 N. Kingsley Dr.
       Los Angeles, CA 90029

637.   Kingston Bay Senior Living
       6161 W. Spruce Avenue
       Fresno, CA 93722

638.   Kirkwood Orange
       1525 East Taft Ave.
       Orange, CA 92865

639.   Knolls West Convalescent and Residential Care
       16890 Green Tree Blvd.
       Victorville, CA 92395

640.   Knott Avenue Care Center
       9021 Knott Ave.
       Buena Park, CA 90620

641.   Kokoro Assisted Living
       1881 Bush St.
       San Francisco, CA 94109

642.   Kyakameena Nusing Facility
       2131 Carleton St.
       Berkeley, CA 94704

643.   La Casa Via Transitional Care Center
       1449 Ygnacio Valley Rd.
       Walnut Creek, CA 94598

644.   La Costa Glen & Glen Brook Health Center
       1940 Levante St.
       Carlsbad, CA 92009

645.   La Crescenta Chateau
       7634 Wyngate St.
       Tujunga, CA 91042

646.   La Habra Convalescent Hospital
       1233 W. La Habra Blvd.
       La Habra, CA 90631

647.   La Habra Villas
       1100 E. Whittier Blvd.
       La Habra, CA 90631



                                          73
648.   La Mesa Healthcare Center
       3780 Massachusetts Ave.
       La Mesa, CA 91941

649.   La Palma Nursing Center
       1130 W. La Palma Ave.
       Anaheim, CA 92801

650.   La Palma Royale
       525 W. La Palma Ave.
       Anaheim, CA 92801

651.   La Sierra Care Center
       2424 M St.
       Merced, CA 95340

652.   La Verne Manor
       2555 6th St.
       La Verne, CA 91750

653.   La Vida at Mission Viejo
       27783 Center Dr.
       Mission Viejo, CA 92692

654.   La Vida Del Mar
       850 Del Mar Downs Rd.
       Solana Beach, CA 92075

655.   La Vida Real
       11588 Via Rancho San Diego
       El Cajon, CA 92019

656.   LA/Huntington Healthcare
       4515 Huntington Dr S
       Los Angeles, CA 90032

657.   Lafayette Care Center
       1010 1st St.
       Lafayette, CA 94549

658.   Laguna Hills Health & Rehab
       24452 Health Center Dr.
       Laguna Hills, CA 92653

659.   Laguna Honda Hospital & Rehab Center
       375 Laguna Honda Blvd.
       San Francisco, CA 94116



                                       74
660.   LaJolla Nursing & Rehabilitation Center
       2552 Torrey Pines Rd.
       La Jolla, CA 92037

661.   Lake Alhambra Assisted Living
       825 E. 18th St.
       Antioch, CA 94509

662.   Lake Balboa Care Center
       16955 Vanowen St.
       Van Nuys, CA 91406

663.   Lake Forest Nursing Center
       25652 Old Trabuco Rd.
       Lake Forest, CA 92630

664.   Lake Merritt Healthcare Center
       309 MacArthur Blvd.
       Oakland, CA 94610

665.   Lake Park
       1850 Alice St.
       Oakland, CA 94612

666.   Lakeside Park
       468 Perkins St.
       Oakland, CA 94610

667.   Lakeside Special Care Center
       11962 Woodside Ave.
       Lakeside, CA 92040

668.   Lakeview Lodge
       530 Lakeview Way
       Emerald Hills, CA 94062

669.   Lakewood Gardens
       12055 Lakewood Blvd.
       Downey, CA 90242

670.   Lakewood Manor North
       831 S. Lake St.
       Los Angeles, CA 90057

671.   Lakewood Park Health Center
       12023 Lakewood Blvd.
       Downey, CA 90242



                                          75
672.   Lakewood Park Manor
       12045 Lakewood Blvd.
       Downey, CA 90242

673.   Lancaster Healthcare Center
       1642 W. Avenue J
       Lancaster, CA 93534

674.   Lantern CreSt.
       800 Lantern Crest Way
       Santee, CA 92071

675.   LaPolma Healthcare
       3232 Thunder Dr.
       Oceanside, CA 92056

676.   Las Flores Convalescent Hospital
       14165 Purche Ave.
       Gardena, CA 90249

677.   Las Palmas Estates
       1617 Colorado Ave.
       Turlock, CA 95382

678.   Las Palmas Laguna Woods
       24962 Calle Aragon
       Laguna Woods, CA 92637

679.   Las Posas
       24 Las Posas Rd.
       Camarillo, CA 93010

680.   Las Villas De Carlsbad
       1088 Laguna Dr.
       Carlsbad, CA 92008

681.   LaSalette Health and Rehabilitation Center
       537 E. Fulton St.
       Stockton, CA 95204

682.   Laurel Canyon Retirement Community
       5527 Laurel Canyon Blvd.
       Valley Vlg, CA 91607

683.   Laurel Convalescent Center
       7509 Laurel Ave.
       Fontana, CA 92336



                                          76
684.   Laurel Heights Convalescent Hospital
       2740 California St.
       San Francisco, CA 94115

685.   Lawndale Care Center
       15100 Prairie Ave.
       Lawndale, CA 90260

686.   Le Bleu Chateau Assisted Living
       1911 Grismer Ave.
       Burbank, CA 91504

687.   Legacy Nursing and Rehabilitation Center
       1790 Muir Rd.
       Martinez, CA 94553

688.   Legacy Post-Acute Rehab
       1335 N. Waterman Ave.
       Sn Bernrdno, CA 92404

689.   Legend Gardens
       73685 Catalina Way
       Palm Desert, CA 92260

690.   Leisure Court Alzheimers Center
       1135 N. Leisure Ct
       Anaheim, CA 92801

691.   Leisure Glen Care Center
       330 Mission Rd.
       Glendale, CA 91205

692.   Leisure Pointe
       1371 Parkside Dr.
       Sn Bernrdno, CA 92404

693.   Leisure Vale Retirement Home
       413 E. Cypress St.
       Glendale, CA 91205

694.   Lemon Grove Care and Rehab
       8351 Broadway
       Lemon Grove, CA 91945

695.   Life Care Center
       27600 Encanto Dr.
       Sun City, CA 92586



                                          77
696.   Life House Parkview
       329 S. Real Rd.
       Bakersfield, CA 93309

697.   Lifespring Senior Campus
       936 Geer Rd.
       Turlock, CA 95380

698.   Lighthouse, The
       10406 Magnolia Blvd.
       N Hollywood, CA 91601

699.   Lincoln Glen Manor and Skilled Nursing Center
       2671 Plummer Ave.
       San Jose, CA 95125

700.   Lincoln Meadows
       1550 3rd St.
       Lincoln, CA 95648

701.   Lincoln Square Post Acute Care
       1032 N. Lincoln St.
       Stockton, CA 95203

702.   Lincoln Villa Assisted Living
       41040 Lincoln St.
       Fremont, CA 94538

703.   Linda Mar Care Center
       751 San Pedro Terrace Rd.
       Pacifica, CA 94044

704.   Linda Valley Senior Living
       25393 Cole Street
       Loma Linda, CA 92354

705.   Lindsay Gardens
       1011 W. Tulare Rd.
       Lindsay, CA 93247

706.   Little Sisters Of The Poor
       2100 S. Western Ave.
       San Pedro, CA 90732

707.   Live Oak Rehab. Center
       537 W. Live Oak St.
       San Gabriel, CA 91776



                                         78
708.   Livermore Valley Senior Living
       3356 East Ave.
       Livermore, CA 94550

709.   Lo Har Gardens
       768 Dorothy St.
       El Cajon, CA 92019

710.   Lodi Nursing and Rehab
       1334 S. Ham Ln.
       Lodi, CA 95242

711.   Lomita Care Center
       1955 Lomita Blvd.
       Lomita, CA 90717

712.   Lone Tree Convalescent Hospital
       4001 Lone Tree Way
       Antioch, CA 94509

713.   Long Beach Care Center
       2615 Vuelta Grande Ave.
       Long Beach, CA 90815

714.   Long Beach Healthcare Center
       3401 Cedar Ave.
       Long Beach, CA 90807

715.   Long Beach Windsor Gardens Convalescent Center
       3232 E. Artesia Blvd.
       Long Beach, CA 90805

716.   Longbeach Post Acute
       1201 Walnut Ave.
       Long Beach, CA 90813

717.   Longwood Manor
       4853 W. Washington Blvd.
       Los Angeles, CA 90016

718.   Los Altos Subacute and Rehabilitation Center
       809 Fremont Ave.
       Los Altos, CA 94024

719.   Los Angeles Jewish Home
       7150 Tampa Ave.
       Reseda, CA 91335



                                          79
720.   Los Angeles Windsor Gardens Convalescent Center
       915 Crenshaw Blvd.
       Los Angeles, CA 90019

721.   LOS BANOS NURSING & REHABILITATION C
       931 Idaho Ave.
       Los Banos, CA 93635

722.   Los Gatos Oaks Convalescent Hospital
       16605 Lark Ave.
       Los Gatos, CA 95032

723.   Los Palos Convalescent Hospital
       1430 W. 6th St.
       San Pedro, CA 90732

724.   Lotus Care Center
       6011 West Blvd.
       Los Angeles, CA 90043

725.   Mabie Northside Skilled Nursing Facility
       900 Sunset Dr.
       Hollister, CA 95023

726.   Madera Rehab & Convalescent Center
       517 S. A St.
       Madera, CA 93638

727.   Magnolia Court Assisted Living
       1111 Ulatis Dr.
       Vacaville, CA 95687

728.   Magnolia Garden at Danville
       205 El Pinto
       Danville, CA 94526

729.   Magnolia Gardens Convalescent Hospital
       17922 San Fernando Mission Blvd.
       Granada Hills, CA 91344

730.   Magnolia Grand
       8537 Magnolia Ave.
       Riverside, CA 92504

731.   Magnolia Inn
       176 South Bernardo Avenue
       Sunnyvale, CA 94086



                                           80
732.   Magnolia Place Assisted Living
       8100 Westwold Dr.
       Bakersfield, CA 93311

733.   Magnolia Rehab & Nursing Center
       8133 Magnolia Ave.
       Riverside, CA 92504

734.   Magnolia Special Care Center
       635 S. Magnolia Ave.
       El Cajon, CA 92020

735.   Manchester Manor Convalescent Hospital
       837 W. Manchester Ave.
       Los Angeles, CA 90044

736.   Manning Gardens Care Center
       2113 E. Manning Ave.
       Fresno, CA 93725

737.   Manor of Ojai
       108 W. Eucalyptus St.
       Ojai, CA 93023

738.   ManorCare
       7807 Uplands Way
       Citrus Hts, CA 95610

739.   Manteca Nursing & Rehab Center
       410 Eastwood Ave.
       Manteca, CA 95336

740.   Manteca Retirement
       430 N. Union Rd.
       Manteca, CA 95337

741.   Maple Manor
       1744 S. Maple St.
       Escondido, CA 92025

742.   Marin Convalescent and Rehabilitation Hospital
       30 Hacienda Dr.
       Bel Tiburon, CA 94920

743.   Marin Terrace
       297 Miller Ave.
       Mill Valley, CA 94941



                                          81
744.   Marina Gardens Nursing Center
       3201 Fernside Blvd.
       Alameda, CA 94501

745.   Marina Point
       5240 Sepulveda Blvd.
       Culver City, CA 90230

746.   Marlora Post Acute Rehab Hospital
       3801 E. Anaheim St.
       Long Beach, CA 90804

747.   Martinez Convalescent Hospital
       4110 Alhambra Way
       Martinez, CA 94553

748.   Mary Health of the Sick
       2929 Theresa Dr.
       Newbury Park, CA 91320

749.   Marycrest Manor
       10664 Saint James Dr.
       Culver City, CA 90230

750.   Marymount Greenhills Retirement Center
       1201 Broadway
       Millbrae, CA 94030

751.   Marymount Villa Retirement Center
       345 Davis St.
       San Leandro, CA 94577

752.   Masonic Homes Of California
       1650 E. Old Badillo St.
       Covina, CA 91724

753.   Mayflower Gardens Convalescent Hospital & Retirement Community
       6570 W. Avenue L12
       Lancaster, CA 93536

754.   Maywood Acres Healthcare
       2641 S. C St.
       Oxnard, CA 93033

755.   Maywood Health Care
       6025 Pine Ave.
       Maywood, CA 90270



                                           82
756.   McClay Healthcare Center
       12831 Maclay St.
       Sylmar, CA 91342

757.   McClure Convalescent & Rehabilitation Center
       2910 McClure St.
       Oakland, CA 94609

758.   McKinley Health Care Center
       3700 H St.
       Sacramento, CA 95816

759.   Meadow Brook Senior Living
       5217 Chesebro Rd.
       Agoura Hills, CA 91301

760.   Meadow Gardens
       800 Roble Ave.
       Menlo Park, CA 94025

761.   Meadow Oaks of Roseville
       930 Oak Ridge Dr.
       Roseville, CA 95661

762.   Meadow Ridge Care Center
       1700 E. Washington St.
       Colton, CA 92324

763.   Meadowbrook HealthCare Center
       461 E. Johnston Ave.
       Hemet, CA 92543

764.   Medical Center Convalescent Hospital
       467 E. Gilbert St.
       Sn Bernrdno, CA 92404

765.   Melrose Gardens
       960 N. Martel Ave.
       Los Angeles, CA 90046

766.   Merced Nursing and Rehabilitation
       510 W. 26th St.
       Merced, CA 95340

767.   Merced Residential Care
       257 Broad St.
       San Francisco, CA 94112



                                           83
768.   Merced Residential Care Facility
       129 GiraRd.
       Merced, CA 94134

769.   Mercy McMahon Terrace
       3865 J St.
       Sacramento, CA 95816

770.   Mercy Retirement And Care Center
       3431 Foothill Blvd.
       Oakland, CA 94601

771.   Meridian at Bella Mar
       825 Ocean Ave.
       Santa Monica, CA 90403

772.   Meridian at Cheviot Hills
       3340 Shelby Dr.
       Los Angeles, CA 90034

773.   Merrill Gardens
       2567 2nd Ave.
       San Diego, CA 92103

774.   Mesa Glen Care Center
       638 E. Colorado Ave.
       Glendora, CA 91740

775.   Mesa Verde Convalescent Hospital
       661 Center St.
       Costa Mesa, CA 92627

776.   Midtown Post Acute
       2600 L St.
       Sacramento, CA 95816

777.   Mid-Wilshire Convalescent Hospital
       676 S. Bonnie Brae St.
       Los Angeles, CA 90057

778.   Millbrae Assisted Living
       1001 Hemlock Ave.
       Millbrae, CA 94030

779.   Millbrae Skilled Care
       33 Mateo Ave.
       Millbrae, CA 94030



                                            84
780.   Mills Estate Villa
       1733 California Dr.
       Burlingame, CA 94010

781.   Milpitas Care Center
       120 Corning Ave.
       Milpitas, CA 95035

782.   Mira Villa Care Center
       9246 Ave.nida Miravilla
       Cherry Valley, CA 92223

783.   Mirada Hills Rehabilitation & Convalescent Hospital
       12200 La Mirada Blvd.
       La Mirada, CA 90638

784.   Mission Bay
       2440 Grand Ave.
       San Diego, CA 92109

785.   Mission Care Rehab
       4800 Delta Ave.
       Rosemead, CA 91770

786.   Mission Carmichael Health Care Center
       3630 Mission Ave.
       Carmichael, CA 95608

787.   Mission Commons
       10 Terracina Blvd.
       Redlands, CA 92373

788.   Mission De La Casa Nursing & Rehabilitation Center
       2501 Alvin Ave.
       San Jose, CA 95121

789.   MISSION GARDENS
       1450 E. 27th St.
       Merced, CA 95340

790.   Mission Hills Health Care, Inc
       4033 6th Ave.
       San Diego, CA 92103

791.   Mission Palms Healthcare Center
       240 Hospital Cir
       Westminster, CA 92683



                                          85
792.   Mission Skilled Nursing & Rehabilitation
       410 N. Winchester Blvd.
       Santa Clara, CA 95050

793.   Mistywood
       1275 Pleasant Grove Blvd.
       Roseville, CA 95747

794.   Modesto Post Acute Center
       159 E. Orangeburg Ave.
       Modesto, CA 95350

795.   Moldaw Family Residences
       899 E. Charleston Rd.
       Palo Alto, CA 94303

796.   Monrovia Convalescent Hospital
       1220 Huntington Dr.
       Duarte, CA 91010

797.   Montclair Manor Convalescent Hospital
       5119 Bandera St.
       Montclair, CA 91763

798.   Montclair Royale Senior Living
       9685 Monte Vista Ave.
       Montclair, CA 91763

799.   Monte Vista Grove Homes
       2889 San Pasqual St.
       Pasadena, CA 91107

800.   Monte Vista Healthcare
       802 Buena Vista St.
       Duarte, CA 91010

801.   Monte Vista Village
       2211 Massachusetts Ave.
       Lemon Grove, CA 91945

802.   Montebello Convalescent Hospital
       1035 W. Beverly Blvd.
       Montebello, CA 90640

803.   MonteCedro
       2212 El Molino Ave.
       Altadena, CA 91001



                                           86
804.   Montecito Height Healthcare and Wellness Center
       4585 N. Figueroa St.
       Los Angeles, CA 90065

805.   Monterey Palms Healthcare Center
       44610 Monterey Ave.
       Palm Desert, CA 92260

806.   Montrose Healthcare Center
       2123 Verdugo Blvd.
       Montrose, CA 91020

807.   Moraga Post Acute
       348 Rheem Blvd.
       Moraga, CA 94556

808.   Moraga Royale
       1600 Canyon Rd.
       Moraga, CA 94556

809.   Morningside Of Fullerton
       800 Morningside Dr.
       Fullerton, CA 92835

810.   Mother Gertrude Balcazar Home
       11320 Laurel Canyon BoulevaRd.
       San Fernando, CA 91340

811.   Motion Picture & Television Country House Lodge & Health Center
       23388 Mulholland Dr.
       Woodland Hls, CA 91364

812.   Mount Miguel Covenant Village
       325 Kempton St.
       Spring Valley, CA 91977

813.   Mountain Manor
       6101 Fair Oaks Blvd.
       Carmichael, CA 95608

814.   Mountain View Center
       715 W. Baseline Rd.
       Claremont, CA 91711

815.   Mountain View Convalescent Hospital
       13333 Fenton Ave.
       Sylmar, CA 91342



                                          87
816.   Mountain View Healthcare
       2530 Solace Pl.
       Mountain View, CA 94040

817.   Mt Pleasant Nursing Center
       1355 Clayton Rd.
       San Jose, CA 95127

818.   Mt Rubidoux Convalescent Hospital
       6401 33rd St.
       Riverside, CA 92509

819.   Mt. San Antonio Gardens
       900 E. Harrison Ave.
       Pomona, CA 91767

820.   Mugungwha Silver Town
       1423 S. Manhattan Pl.
       Los Angeles, CA 90019

821.   MuirWoods
       750 N. McDowell Blvd.
       Petaluma, CA 94954

822.   Murrieta Senior Living
       Clinton Keith Road at Greer Road
       Murrieta, CA 92562

823.   Murrietta Gardens
       24200 Monroe Ave.
       Murrieta, CA 92562

824.   Napa Valley Care Center
       3275 Villa Ln.
       Napa, CA 94558

825.   Nazareth House
       2121 N. 1st St.
       Fresno, CA 93703

826.   Nazareth Park Place Assisted Living
       1922 Morse Ave.
       Sacramento, CA 95825

827.   New Bethany
       1441 Berkeley Dr.
       Los Banos, CA 93635



                                             88
828.   New Horizon Lodge
       8541 Cerritos Ave.
       Stanton, CA 90680

829.   New Orange Hills
       5017 E. Chapman Ave.
       Orange, CA 92869

830.   New Vista Nursing
       8647 Fenwick St.
       Sunland, CA 91040

831.   New Vista Post Acute Care Center
       1516 Sawtelle Blvd.
       Los Angeles, CA 90025

832.   New West HAve.n
       2551 Cameo Dr.
       Cameron Park, CA 95682

833.   Newport Health & Subacute Care Center
       2570 Newport Blvd.
       Costa Mesa, CA 92627

834.   Newport Mesa Memory Care Community
       350 W. Bay St.
       Costa Mesa, CA 92627

835.   Newport Terrace Senior Living
       393 Hospital Rd.
       Newport Beach, CA 92663

836.   Nikkei Senior Gardens Assisted Living
       9221 Arleta Ave.
       Arleta, CA 91331

837.   North Bay Retirement Community
       2261 Tuolumne St.
       Vallejo, CA 94589

838.   North Escondido
       1342 N. Escondido Blvd.
       Escondido, CA 92026

839.   North Hills Retirement Hotel
       10215 Balboa Blvd.
       Northridge, CA 91325



                                          89
840.   North Hollywood Windsor Gardens Healthcare Center
       13000 Victory Blvd.
       N Hollywood, CA 91606

841.   North Lake Villa
       2851 Lake Ave.,
       Altadena, CA 91001

842.   North Star Post Acute Care
       180 Starr Ave.
       Turlock, CA 95380

843.   North Valley Nursing Center
       7660 Wyngate St.
       Tujunga, CA 91042

844.   North Walk Villa Convalescent Hospital
       12350 Rosecrans Ave.
       Norwalk, CA 90650

845.   Northgate Post Acute Care
       40 Professional Center Pkwy.
       San Rafael, CA 94903

846.   Northpointe Health Care
       668 E. Bullard Ave.
       Fresno, CA 93710

847.   Northridge Care Center
       7836 Reseda Blvd.
       Reseda, CA 91335

848.   Norwalk Meadows Nursing Center
       10625 Leffingwell Rd.
       Norwalk, CA 90650

849.   Norwalk Skilled Nursing
       11510 Imperial Hwy.
       Norwalk, CA 90650

850.   Norwood Pines Alzheimer Center
       500 Jessie Ave.
       Sacramento, CA 95838

851.   Novato Health Care Center
       1565 Hill Rd.
       Novato, CA 94947



                                          90
852.   Oak Creek
       6127 E. Castro Valley Blvd.
       Castro Valley, CA 94552

853.   Oak Park Manor
       501 S. College Ave.
       Claremont, CA 91711

854.   Oak Ridge Care Center
       310 Oak Ridge Dr.
       Roseville, CA 95661

855.   Oakdale Nursing and Rehab
       275 S. Oak Ave.
       Oakdale, CA 95361

856.   Oakland Health & Wellness Center
       3030 Webster St.
       Oakland, CA 94609

857.   Oakmont Gardens
       301 White Oak Dr.
       Santa Rosa, CA 95409

858.   Oakmont Senior Living
       301 Bellafonte Ct
       Camarillo, CA 93012

859.   Oaks Of Auburn Retirement Residence
       3250 Blue Oaks Dr.
       Auburn, CA 95602

860.   Oaks Of Pasadena, The
       2954 E. Del Mar Blvd.
       Pasadena, CA 91107

861.   Oakview Convalescent Hospital
       9166 Tujunga Canyon Blvd.
       Tujunga, CA 91042

862.   Oakwood Garden Care Center
       3510 E. Shields Ave.
       Fresno, CA 93726

863.   Oakwood Village
       3388 Bell Rd.
       Auburn, CA 95603



                                          91
864.   Oasis of Stockton
       1119 Rosemarie Ln.
       Stockton, CA 95207

865.   Ocean Villa
       413 Ocean Ave.
       Santa Monica, CA 90402

866.   O'Connor Woods
       3400 Wagner Heights Rd.
       Stockton, CA 95209

867.   Ojai Valley Community Hospital SNF
       1306 Maricopa Hwy.
       Ojai, CA 93023

868.   Olivenhain Guest Home
       350 Cole Ranch Rd.
       Encinitas, CA 92024

869.   Olympia Convalescent Hospital
       1100 S. Alvarado St.
       Los Angeles, CA 90006

870.   Ontario Care Center
       1661 S. Euclid Ave.
       Ontario, CA 91762

871.   Orange Grove Rehabilitation Hospital
       12332 Garden Grove Blvd.
       Garden Grove, CA 92843

872.   Orange Healthcare & Wellness Center
       920 W. La Veta Ave.
       Orange, CA 92868

873.   Orangeburg Manor
       1248 Nelson Ave.
       Modesto, CA 95350

874.   Orangetree Nursing Center
       4000 Harrison St.
       Riverside, CA 92503

875.   Orchard Park
       675 W. Alluvial Ave.
       Clovis, CA 93611



                                          92
876.   Orinda Rehabilitation & Convalescent Hospital
       11 Altarinda Rd.
       Orinda, CA 94563

877.   Our Countryside Resort
       18111 Haines St.
       Perris, CA 92570

878.   Our Lady Of Fatima Villa
       20400 Saratoga Los Gatos Rd.
       Saratoga, CA 95070

879.   Overland Healthcare
       3515 Overland Ave.
       Los Angeles, CA 90034

880.   Pacific Care Nursing Center
       3355 Pacific Pl.
       Long Beach, CA 90806

881.   Pacific Gardens
       2384 Pacific Dr.
       Santa Clara, CA 95051

882.   Pacific Gardens Nursing & Rehabilitation Center
       577 S. Peach Ave.
       Fresno, CA 93727

883.   Pacific HAve.n Healthcare Center
       12072 Trask Ave.
       Garden Grove, CA 92843

884.   Pacific Hills Manor
       370 Noble Ct
       Morgan Hill, CA 95037

885.   Pacific Place, A Merrill Gardens Community
       3500 Lake Blvd.
       Oceanside, CA 92056

886.   Pacific Point Active Retirement Village
       171 4th Ave.
       Chula Vista, CA 91910

887.   Pacific Post Acute of Sun Mar
       1323 17th St.
       Santa Monica, CA 90404



                                            93
888.   Pacific Regent La Jolla
       3884 Nobel Dr.
       San Diego, CA 92122

889.   Pacifica Senior Living
       3209 Brookside Dr.
       Bakersfield, CA 93311

890.   Paintbrush Assisted Living & Memory Care
       4356 W. Ashlan Ave.
       Fresno, CA 93722

891.   Palamar Heights Post Acute Rehab
       1260 E. Ohio Ave.
       Escondido, CA 92027

892.   Palm Court
       3995 Overland Ave.
       Culver City, CA 90232

893.   Palm Desert
       44300 San Pasqual Ave.
       Palm Desert, CA 92260

894.   Palm Gardens Assisted Living Residence
       240 Palm Ave.
       Woodland, CA 95695

895.   Palm Grove Care Center
       13075 Blackbird St.
       Garden Grove, CA 92843

896.   Palm Grove Health Care
       1665 E. 8th St.
       Beaumont, CA 92223

897.   Palm Springs Healthcare & Rehab
       277 S. Sunrise Way
       Palm Springs, CA 92262

898.   Palm Terrace Care Center
       11162 Palm Terrace Ln.
       Riverside, CA 92505

899.   Palm Terrace Health and Rehabilitation
       24962 Calle Aragon
       Laguna Woods, CA 92637



                                          94
900.   Palm Village Retirement Community
       703 W. Herbert Ave.
       Reedley, CA 93654

901.   Palm Villas
       1931 Woodside Rd.
       Redwood City, CA 94061

902.   Palm Villas Campbell
       3333 S. Bascom Ave.
       Campbell, CA 95008

903.   Palmcrest House and Palmcrest North Convalescent Hospital
       3501 Cedar Ave.
       Long Beach, CA 90807

904.   Palms at BonAve.nture Assisted Living, The
       111 N. Wells Rd.
       Ventura, CA 93004

905.   Palms at LaQuinta Gracious Retirement Living
       45190 Seeley Drive
       LaQuinta, CA 92253

906.   Palms, The
       13001 La Mirada Blvd.
       La Mirada, CA 90638

907.   Palo Alto Commons
       4075 El Camino Way
       Palo Alto, CA 94306

908.   Palo Alto Sub-Acute & Rehibilation Center
       911 Bryant St.
       Palo Alto, CA 94301

909.   Paloma Pointe On The BoulevaRd.
       10955 Washington Blvd.
       Culver City, CA 90232

910.   Palomar Vista Healthcare Center
       201 N. Fig St.
       Escondido, CA 92025

911.   Palos Verdes Health Care Center
       26303 Western Ave.
       Lomita, CA 90717



                                           95
912.   Palos Verdes Villa
       29661 S. Western Ave.
       Rch Palos Vrd, CA 90275

913.   Panorama Gardens
       9541 Van Nuys Blvd.
       Panorama City, CA 91402

914.   Panorama Meadows Nursing Center
       14857 Roscoe Blvd.
       Panorama City, CA 91402

915.   Paradise Valley Estates
       2600 Estates Drive
       Fairfield, CA 94533

916.   Paradise Valley Manor & Health Care Center
       2575 E. 8th St.
       National City, CA 91950

917.   Paradise Village
       2700 E. 4th St.
       National City, CA 91950

918.   Paramount Convalescent Hospital
       8558 Rosecrans Ave.
       Paramount, CA 90723

919.   Paramount Court
       3791 Crowell Rd.
       Turlock, CA 95382

920.   Park Anaheim Healthcare Center
       3435 W. Ball Rd.
       Anaheim, CA 92804

921.   Park Central Care & Rehab Center
       2100 Parkside Dr.
       Fremont, CA 94536

922.   PARK MERCED
       3050 M St.
       Merced, CA 95348

923.   Park Plaza
       620 S. Glassell St.
       Orange, CA 92866



                                          96
924.   Park Regency Retirement
       1750 W. La Habra Blvd.
       La Habra, CA 90631

925.   Park Terrace
       21952 Buena Suerte
       Rcho Sta Marg, CA 92688

926.   Park Ventura Retirement
       21200 Ventura Blvd.
       Woodland Hls, CA 91364

927.   Park View Estates
       11360 Warner Avenue
       Fountain Valley, CA 92708

928.   Park Visalia Assisted Living
       3939 W. Walnut Ave.
       Visalia, CA 93277

929.   Parkbridge
       2401 Blanding Ave.
       Alameda, CA 94501

930.   Parkside Health and Wellness
       444 W. Lexington Ave.
       El Cajon, CA 92020

931.   Parkview at Paradise Village
       735 Arcadia Ave.
       National City, CA 91950

932.   Parkview Health Care Center
       27350 Tampa Ave.
       Hayward, CA 94544

933.   Parkview Healthcare Center
       1514 E. Lincoln Ave.
       Anaheim, CA 92805

934.   Parkview Julian Convalescent
       1801 Julian Ave.
       Bakersfield, CA 93304

935.   Parkview of Glendale
       426 Piedmont Ave.
       Glendale, CA 91206



                                      97
936.   Parkway Hills Nursing and Rehab
       7760 Parkway Dr.
       La Mesa, CA 91942

937.   Pasadena Adult Living Center
       1415 N. Garfield Ave.
       Pasadena, CA 91104

938.   Pasadena Highlands
       1575 E. Washington Blvd.
       Pasadena, CA 91104

939.   Pasadena Meadows Nursing Center
       150 Bellefontaine St.
       Pasadena, CA 91105

940.   Peninsula Del Rey
       165 Pierce St.
       Daly City, CA 94015

941.   Pico Rivera Health Care Center
       9140 Verner St.
       Pico Rivera, CA 90660

942.   Piedmont Gardens
       110 41st St.
       Oakland, CA 94611

943.   Pilgrim Place
       625 Mayflower Rd.
       Claremont, CA 91711

944.   Pinegrove Healthcare & Wellness
       126 N. San Gabriel Blvd.
       San Gabriel, CA 91775

945.   Pineridge Care Center
       45 Professional Center Pkwy.
       San Rafael, CA 94903

946.   Piners Nursing Home
       1800 Pueblo Ave.
       Napa, CA 94558

947.   Pinnacle Signature Assisted Living
       24515 Washington Ave.
       Murrieta, CA 92562



                                            98
948.   Pinole Senior Village
       2850 Estates Ave.
       Pinole, CA 94564

949.   Pioneer Tower
       515 P St.
       Sacramento, CA 95814

950.   Pittsburg Care Center
       535 School St.
       Pittsburg, CA 94565

951.   Playa Del Rey Care and Rehabilitation Center
       7716 W. Manchester Ave.
       Playa Del Rey, CA 90293

952.   Plaza Village Senior Living
       950 L Ave.
       National City, CA 91950

953.   Pleasant Hill Manor
       40 Boyd Rd.
       Pleasant Hill, CA 94523

954.   Pleasant Hill Post Acute
       1625 Oak Park Blvd.
       Pleasant Hill, CA 94523

955.   Pleasant View Convalescent Hospital
       22590 Voss Ave.
       Cupertino, CA 95014

956.   Pleasanton Nursing & Rehabilitation Center
       300 Neal St.
       Pleasanton, CA 94566

957.   Plum Tree Care Center
       2580 Samaritan Dr.
       San Jose, CA 95124

958.   Plymouth Square
       1319 N. Madison St.
       Stockton, CA 95202

959.   Plymouth Tower
       3401 Lemon St.
       Riverside, CA 92501



                                             99
960.   Plymouth Village
       900 Salem Dr.
       Redlands, CA 92373

961.   Point Loma Convalescent Hospital
       3202 Duke St.
       San Diego, CA 92110

962.   Pointe at Rock Ridge
       4500 Gilbert St.
       Oakland, CA 94611

963.   Pomona Vista Care Center
       651 N. Main St.
       Pomona, CA 91768

964.   Ponte Palmero
       3081 Ponte Morino Dr.
       Shingle Spgs, CA 95682

965.   Posada at Whittier
       8120 Painter Ave.
       Whittier, CA 90602

966.   Poway Health Care
       15632 Pomerado Rd.
       Poway, CA 92064

967.   Prairie City Landing
       710 Willard Dr.
       Folsom, CA 95630

968.   Premier Care Center
       2990 E. Ramon Rd.
       Palm Springs, CA 92264

969.   Prestige Assisted Living at Lancaster
       43454 30th St W
       Lancaster, CA 93536

970.   Prestige Senior Living at Manteca
       1130 Empire Ave.
       Manteca, CA 95336

971.   Primrose
       2080 Guerneville Rd.
       Santa Rosa, CA 95403



                                           100
972.   Princess Lodge
       552 W. Hacienda Ave.
       Campbell, CA 95008

973.   Princeton Manor Health Care
       2124 57th Ave.
       Oakland, CA 94621

974.   Professional Post Acute Center
       81 Professional Center Pkwy.
       San Rafael, CA 94903

975.   Prospect Manor
       800 Prospect Ave.
       S Pasadena, CA 91030

976.   Providence Ojai
       601 N. Montgomery St.
       Ojai, CA 93023

977.   Providence Place
       2456 Geary Blvd.
       San Francisco, CA 94115

978.   Providence Post Acute
       800 E. 5th St.
       Ontario, CA 91764

979.   Providence Street St Elizabeth Care Center
       10425 Magnolia Blvd.
       N Hollywood, CA 91601

980.   Providence West Valley Health Care Center
       7057 Shoup Ave.
       West Hills, CA 91307

981.   Quail Lodge
       4850 Deer Valley Rd.
       Antioch, CA 94531

982.   Rafael Convalescent Hospital
       234 N. San Pedro Rd.
       San Rafael, CA 94903

983.   Raincross at Riverside
       5232 Central Ave.
       Riverside, CA 92504



                                          101
984.   Raintree Convalescent Hospital
       5265 E. Huntington Ave.
       Fresno, CA 93727

985.   Ralph Neate Extended Care
       1191 Phelps Ave.
       Coalinga, CA 93210

986.   Ramona Nursing & Rehabilitation Center
       11900 Ramona Blvd.
       El Monte, CA 91732

987.   Ramona rehabilitation and post acute care center
       485 W. Johnston Ave.
       Hemet, CA 92543

988.   Ramona Senior Manor
       1236 D St.
       Ramona, CA 92065

989.   Rancho Mesa Convalescent Center
       9333 La Mesa Dr.
       Rch Cucamonga, CA 91701

990.   Rancho Mirage Health & Rehab
       39950 Vista Del Sol
       Rancho Mirage, CA 92270

991.   Rancho Mirage Terrace
       34560 Bob Hope Dr.
       Rancho Mirage, CA 92270

992.   Rancho Park
       801 Cypress Way
       San Dimas, CA 91773

993.   Rancho Village
       39630 Fairway Dr.
       Palmdale, CA 93551

994.   Raya's Paradise Residential Care
       101 Ave.nida Calafia
       San Clemente, CA 92672

995.   Reata Glen
       28805 Ortega Highway
       San Juan Capistrano, CA 92675



                                          102
996.   Reche Canyon Rehabilitation & Health Care Center
       1350 Reche Canyon Road
       Colton, CA 92324

997.   Redwood Convalescent Hospital
       22103 Redwood Rd.
       Castro Valley, CA 94546

998.   Redwood Health Care Center
       3145 High St.
       Oakland, CA 94619

999.   REDWOOD RETIREMENT RESIDENCE
       2350 Redwood Rd.
       Napa, CA 94558

1000. Redwood Terrace
      710 W. 13th Ave.
      Escondido, CA 92025

1001. Redwood Villa
      1981 Montecito Ave.
      Mountain View, CA 94043

1002. Redwoods, The
      40 Camino Alto
      Mill Valley, CA 94941

1003. Regency Fallbrook
      609 E. Elder St.
      Fallbrook, CA 92028

1004. Regency Grand at West Covina
      150 S. Grand Ave.
      West Covina, CA 91791

1005. Regency Oaks Skilled Nursing Care
      3850 E. Esther St.
      Long Beach, CA 90804

1006. Regency Palms Long Beach
      117 East 8th Street
      Long Beach, CA 90813

1007. Regency Park Senior Living
      925 E. Villa St.
      Pasadena, CA 91106



                                          103
1008. Regency Place
      8190 Arroyo Vista Dr.
      Sacramento, CA 95823

1009. Regent Villa Retirement Home
      201 W. Wardlow Rd.
      Long Beach, CA 90807

1010. Regents Point
      19191 Harvard Ave.
      Irvine, CA 92612

1011. Rehabilatation Center of Oakland
      210 40th Street Way
      Oakland, CA 94611

1012. Rehabilitation Center Of Beverly Hills
      580 S. San Vicente Blvd.
      Los Angeles, CA 90048

1013. Remington Club
      16925 Hierba Dr.
      San Diego, CA 92128

1014. REMINGTON, THE
      2727 N. 11th Ave.
      Hanford, CA 93230

1015. Renaissance Village
      24271 Jackson Ave.
      Murrieta, CA 92562

1016. Reo Vista Care Center
      6061 Banbury St.
      San Diego, CA 92139

1017. Revel
      2075 Iron Point Road
      Folsom, CA 95630

1018. Revere Court
      7707 Rush River Dr.
      Sacramento, CA 95831

1019. Rhoda Goldman Plaza
      2180 Post St.
      San Francisco, CA 94115



                                          104
1020. Rialto Post Acute
      1471 S. Riverside Ave.
      Rialto, CA 92376

1021. Rialto Retirement Home
      1441 S. Riverside Ave.
      Rialto, CA 92376

1022. Richman Gardens
      317 N. Richman Ave.
      Fullerton, CA 92832

1023. Ridgecrest Healthcare Center
      1131 N. China Lake Blvd.
      Ridgecrest, CA 93555

1024. Rimrock Villa Convalescent Hospital
      27555 Rimrock Rd.
      Barstow, CA 92311

1025. Rinaldi Convalescent Hospital
      16553 Rinaldi St.
      Granada Hills, CA 91344

1026. Rio Las Palmas
      877 E. March Ln.
      Stockton, CA 95207

1027. River Fountains of Lodi
      311 W. Turner Rd.
      Lodi, CA 95240

1028. Riverbank Nursing Center
      2649 Topeka St.
      Riverbank, CA 95367

1029. Riverbend Nursing Center
      2215 Oakmont Way
      W Sacramento, CA 95691

1030. Rivers Edge Retirement Community
      601 Feature Dr.
      Sacramento, CA 95825

1031. Riverside Post Acute Care
      8781 Lakeview Ave.
      Riverside, CA 92509



                                        105
1032. Riverwood Healthcare Center
      5320 Carrington Cir
      Stockton, CA 95210

1033. Riviera House Care Center
      8203 Telegraph Rd.
      Pico Rivera, CA 90660

1034. Rock Creek Care Center
      260 Racetrack St.
      Auburn, CA 95603

1035. Rockville Terrace
      4625 Mangels Blvd.
      Fairfield, CA 95409

1036. Rohnert Park Retirement Community
      4855 Snyder Ln.
      Rohnert Park, CA 94928

1037. Rolling Hills Ranch - Chula Vista
      850 Duncan Ranch Rd.
      Chula Vista, CA 91914

1038. Rose Garden Convalescent Center
      1899 N. Raymond Ave.
      Pasadena, CA 91103

1039. Rose Garden Court Elderly Care Home
      958 Vermont St.
      San Jose, CA 95126

1040. Rose Gardens Residential Care
      1350 Wabash Ave.
      Mentone, CA 92359

1041. Rose HAve.n
      520 Sanitarium Road
      Napa, CA 94574

1042. Rose Villa Health Care Center
      9028 Rose St.
      Bellflower, CA 90706

1043. Rosecrans Care Center
      1140 W. Rosecrans Ave.
      Gardena, CA 90247



                                          106
1044. Rosecrans Villa
      14110 Cordary Ave.
      Hawthorne, CA 90250

1045. Roseville Care Center
      1161 Cirby Way
      Roseville, CA 95661

1046. Roseville Commons Senior Community
      275 Folsom Rd.
      Roseville, CA 95678

1047. Roseville Point Health And Wellness Center
      600 Sunrise Ave.
      Roseville, CA 95661

1048. Rosewood
      1301 New Stine Rd.
      Bakersfield, CA 93309

1049. Rosewood Court
      411 E. Commonwealth Ave.
      Fullerton, CA 92832

1050. Rosewood Post Acute Rehab
      6041 Fair Oaks Blvd.
      Carmichael, CA 95608

1051. Rowland Convalescent Hospital
      330 W. Rowland St.
      Covina, CA 91723

1052. Rowntree Gardens
      12151 Dale Street
      Stanton, CA 90680

1053. Royal Bellingham Luxury Retirement Residence
      12229 Chandler Blvd.
      Valley Vlg, CA 91607

1054. Royal Care Skilled Nursing Facility
      2725 Pacific Ave.
      Long Beach, CA 90806

1055. Royal Crest Health Care
      519 W. Badillo St.
      Covina, CA 91722



                                            107
1056. Royal Garden Extended Care
      2339 W. Valley Blvd.
      Alhambra, CA 91803

1057. Royal Gardens
      903 Carmen Dr.
      Camarillo, CA 93010

1058. Royal Oaks
      1763 Royal Oaks Dr.
      Duarte, CA 91010

1059. Royal Oaks Care Center
      3565 E. Imperial Hwy.
      Lynwood, CA 90262

1060. Royal Oaks Convalescent Hospital
      250 N. Verdugo Rd.
      Glendale, CA 91206

1061. Royal Palms Convalescent Hospital
      630 W. Broadway
      Glendale, CA 91204

1062. Royal Terrace Health Care
      1340 Highland Ave.
      Duarte, CA 91010

1063. Royalwood Care Center
      22520 Maple Ave.
      Torrance, CA 90505

1064. Sacramento Senior Living at Woodlake
      500 Leisure Lane
      Sacramento, CA 95815

1065. Sacramento Sub Acute
      5255 Hemlock St.
      Sacramento, CA 95841

1066. Sage Glendale Senior Living
      509-525 West Elk Avenue
      Glendale, CA 91204

1067. Sage Mountain Senior Living
      3499 Grande Vista
      Thousand Oaks, CA 91320



                                          108
1068. Sagebrook Senior Living at San Francisco
      2750 Geary Blvd.
      San Francisco, CA 94118

1069. Samaritan Village
      7700 Fox Rd.
      Hughson, CA 95326

1070. San Bernardino Villas,LP
      2985 N. G St.
      Sn Bernrdno, CA 92405

1071. San Bruno Skilled Nursing Hospital
      890 El Camino Real
      San Bruno, CA 94066

1072. San Carlos Elms
      707 Elm St.
      San Carlos, CA 94070

1073. San Clemente Villas By The Sea
      660 Camino De Los Mares
      San Clemente, CA 92673

1074. San Diego Post Acute Care Center
      1201 S. Orange Ave.
      El Cajon, CA 92020

1075. San Dimas Retirement Center Inc
      834 W. Arrow Hwy.
      San Dimas, CA 91773

1076. San Francisco Health Care and Rehab
      1477 Grove St.
      San Francisco, CA 94117

1077. San Francisco Nursing Center
      5767 Mission St.
      San Francisco, CA 94112

1078. San Francisco Towers
      1661 Pine St.
      San Francisco, CA 94109

1079. San Gabriel Convalescent Center
      8035 Hill Dr.
      Rosemead, CA 91770



                                           109
1080. San Jacinto Health Care
      275 N. San Jacinto St.
      Hemet, CA 92543

1081. San Jose Health Care & Wellness Center
      75 N. 13th St.
      San Jose, CA 95112

1082. San Juan Capistrano Memory Care Community
      30311 Camino Capistrano
      San Juan Capo, CA 92675

1083. San Luis Healthcare
      709 N. St.
      Newman, CA 95360

1084. San Marino Manor
      6812 Oak Ave.
      San Gabriel, CA 91775

1085. San Marino Skilled Nursing
      2587 E. Washington Blvd.
      Pasadena, CA 91107

1086. San Miguel Villa
      1050 San Miguel Rd.
      Concord, CA 94518

1087. San Pablo Healthcare and Wellness Center
      13328 San Pablo Ave.
      San Pablo, CA 94806

1088. San Rafael Healthcare and Wellness
      1601 5th Ave.
      San Rafael, CA 94901

1089. San Tomas Convalescent Hospital
      3580 Payne Ave.
      San Jose, CA 95117

1090. Santa Anita Convalescent Hospital and Retirement Ctr.
      5522 Gracewood Ave.
      Arcadia, CA 91007

1091. Santa Clarita Post Acute
      23801 Newhall Ave.
      Newhall, CA 91321



                                           110
1092. Santa Fe Assisted Living
      55425 Santa Fe Trl
      Yucca Valley, CA 92284

1093. Santa Fe Convalescent Hospital
      3294 Santa Fe Ave.
      Long Beach, CA 90810

1094. Santa Fe Lodge
      5043 Peck Rd.
      El Monte, CA 91732

1095. Santa Monica Health Care Center
      1338 20th St.
      Santa Monica, CA 90404

1096. Santa Monica Pavilion
      12001 Santa Monica Blvd.
      Los Angeles, CA 90025

1097. Santa Paula Post Acute at Vista Cove
      250 March St.
      Santa Paula, CA 93060

1098. Santa Teresita Medical Center
      819 Buena Vista St.
      Duarte, CA 91010

1099. Saratoga Retirement Community
      14500 Fruitvale Ave.
      Saratoga, CA 95070

1100. Saylor Lane Convalescent Hospital
      3500 Folsom Blvd.
      Sacramento, CA 95816

1101. Scholl Canyon Estates
      1551 E. Chevy Chase Dr.
      Glendale, CA 91206

1102. Sea Cliff Healthcare Center and Assisted Living
      18811 Florida St.
      Huntington Beach, CA 92648

1103. Seacrest Convalescent Hospital
      1416 W. 6th St.
      San Pedro, CA 90732



                                          111
1104. Seacrest Village at Encinitas
      211 Saxony Rd.
      Encinitas, CA 92024

1105. Seacrest Village at Rancho Bernardo
      12730 Monte Vista Rd.
      Poway, CA 92064

1106. Seal Beach Health and Rehab Center
      3000 N. Gate Rd.
      Seal Beach, CA 90740

1107. Seaport
      1330 17th St.
      Santa Monica, CA 90404

1108. Seaside Terrace
      9925 La Alameda Ave.
      Fountain Vly, CA 92708

1109. Seasons at La Jolla
      6211 La Jolla Hermosa Ave.
      La Jolla, CA 92037

1110. Selma Convalescent Hospital
      2108 Stillman St.
      Selma, CA 93662

1111. Senior Care Villa of Loomis
      3400 Chisom Trl
      Loomis, CA 95650

1112. Sequoia Transitional
      350 N. Villa St.
      Porterville, CA 93257

1113. Series Post Acute Care
      1711 Richland Ave.
      Ceres, CA 95307

1114. Serrano Convalescent Hospital - South
      5400 Fountain Ave.
      Los Angeles, CA 90029

1115. Serrano North Convalescent Hospital
      5401 Fountain Ave.
      Los Angeles, CA 90029



                                        112
1116. Shadow Hills Convalescent Hospital
      10158 Sunland Blvd.
      Sunland, CA 91040

1117. Shalev Senior Living
      5797 Hillview Park Ave.
      Van Nuys, CA 91401

1118. Sharon Care Center
      8167 W. 3rd St.
      Los Angeles, CA 90048

1119. Shea Rehabilitation Healthcare
      7716 Pickering Ave.
      Whittier, CA 90602

1120. Sheffield Convalescent Hospital
      1133 S. Van Ness Ave.
      San Francisco, CA 94110

1121. Sherman Oaks Rehab. Center
      14401 Huston St.
      Sherman Oaks, CA 91423

1122. Sherman Village Healthcare Center
      12750 Riverside Dr.
      Valley Vlg, CA 91607

1123. Shields Nursing Center
      3230 Carlson Blvd.
      El Cerrito, CA 94530

1124. Shoreline Care Center
      5225 S. J St.
      Oxnard, CA 93033

1125. Shoreline Healthcare Center
      4029 E. Anaheim St.
      Long Beach, CA 90804

1126. Sienna at Otay Ranch
      1290 Santa Rosa Drive
      Chula Vista, CA 91913

1127. SIERRA HILLS
      2500 W. Henderson Ave.
      Porterville, CA 93257



                                           113
1128. Sierra Hills Care Center
      1139 Cirby Way
      Roseville, CA 95661

1129. Sierra Pointe
      5161 Foothills Blvd.
      Roseville, CA 95747

1130. Sierra Regency
      1015 Madden Ln.
      Roseville, CA 95661

1131. Sierra Ridge Memory Care
      3265 Blue Oaks Dr.
      Auburn, CA 95602

1132. Sierra View Care Center
      14318 Ohio St.
      Baldwin Park, CA 91706

1133. Sierra View Homes
      1155 E. Springfield Ave.
      Reedley, CA 93654

1134. Sierra Villa Rest Home
      175 W. Sierra Ave.
      Clovis, CA 93612

1135. Sierra Vista Memory Care Community
      125 W. Sierra Madre Ave.
      Azusa, CA 91702

1136. Sierra Vista Retirement Center
      13815 Rodeo Dr.
      Victorville, CA 92395

1137. Silver Oak Manor & Tiffany Gardens
      788 Holmes St.
      Livermore, CA 94550

1138. Silver Oaks
      16 Coleman Pl.
      Menlo Park, CA 94025

1139. Silverado Senior Living
      1301 Ralston Ave.
      Belmont, CA 94002



                                       114
1140. Silvergate Retirement Residence
      420 Elbrook Dr.
      Fallbrook, CA 92028

1141. Simi Hills
      950 Sunset Garden Ln.
      Simi Valley, CA 93065

1142. Simi Valley Care Center
      5270 E. Los Angeles Ave.
      Simi Valley, CA 93063

1143. Sky Park Gardens Assisted Living Center
      5510 Sky Pkwy.
      Sacramento, CA 95823

1144. Skyline Healthcare Center
      2065 Forest Ave.
      San Jose, CA 95128

1145. Solheim Lutheran Home
      2236 Merton Ave.
      Los Angeles, CA 90041

1146. Solstice Senior Living
      20594 Bear Valley Rd.
      Apple Valley, CA 92308

1147. Somerford Place
      6075 N. Marks Ave.
      Fresno, CA 93711

1148. Sonoma Retirement Community
      800 Oregon St.
      Sonoma, CA 95476

1149. Sorenson Convalescent Hospital
      7931 Sorensen Ave.
      Whittier, CA 90606

1150. South Bay Keiro
      15115 S. Vermont Ave.
      Gardena, CA 90247

1151. South Bay Post Acute Care
      553 F St.
      Chula Vista, CA 91910



                                        115
1152. South Coast Post Acute
      1030 W. Warner Ave.
      Santa Ana, CA 92707

1153. South Marin Health and Wellness Center
      1220 S. Eliseo Dr.
      Greenbrae, CA 94904

1154. South Shore Skilled Nusing Unit
      625 Willow St.
      Alameda, CA 94501

1155. Southland Care Center and Southland Living
      11701 Studebaker Rd.
      Norwalk, CA 90650

1156. Spring Assisted Living & Retirement Center
      20900 Earl St.
      Torrance, CA 90503

1157. Spring Lake Village
      5555 Montgomery Dr.
      Santa Rosa, CA 95409

1158. Spring Valley Senior Living
      8914 Troy St.
      Spring Valley, CA 91977

1159. Springfield Place
      101 Ely Blvd. S
      Petaluma, CA 94954

1160. Springs Of Escondido
      1261 E. Washington Ave.
      Escondido, CA 92027

1161. SPRINGS OF NAPA, THE
      3460 Villa Ln.
      Napa, CA 94558

1162. St Claire’s Nursing Center
      6248 66th Ave.
      Sacramento, CA 95823

1163. St Francis Extended Care
      718 Bartlett Ave.
      Hayward, CA 94541



                                        116
1164. St Francis Home
      1718 W. 6th St.
      Santa Ana, CA 92703

1165. St Francis Pavilion
      99 Escuela Dr.
      Daly City, CA 94015

1166. St Francis Senior Residence
      6254 66th Ave.
      Sacramento, CA 95823

1167. St John's Retirement Village
      135 Woodland Ave.
      Woodland, CA 95695

1168. St Paul's Towers
      100 Bay Pl.
      Oakland, CA 94610

1169. St Thomas Retirement Center
      2937 N. Berkeley Ave.
      Turlock, CA 95382

1170. St Vincent Healthcare
      1810 N. Fair Oaks Ave.
      Pasadena, CA 91103

1171. St. Andrews Healthcare
      2300 W. Washington Blvd.
      Los Angeles, CA 90018

1172. St. Anne's Home For The Aged
      300 Lake St.
      San Francisco, CA 94118

1173. St. Anthony Care Center
      553 Smalley Ave.
      Hayward, CA 94541

1174. St. Christopher Convalescent Hospital
      22822 Myrtle St.
      Hayward, CA 94541

1175. St. Elizabeth Healthcare and Rehabilitation Center
      2800 N. Harbor Blvd.
      Fullerton, CA 92835



                                          117
1176. St. Francis Assisted Care
      120 20th Century Blvd.
      Turlock, CA 95380

1177. St. Francis Heights
      35 Escuela Dr.
      Daly City, CA 94015

1178. St. Francis Manor
      2501 J Street
      Sacramento, CA 95816

1179. St. John Kronstadt Convalescent Center
      4432 James Ave.
      Castro Valley, CA 94546

1180. St. John Of God Retirement and Care Center
      2468 S. St Andrews Pl.
      Los Angeles, CA 90018

1181. St. Jude Care Center
      469 E. North St.
      Manteca, CA 95336

1182. St. Michael's Extended Care
      416 4th St.
      San Rafael, CA 94901

1183. St. Paul's Episcopal Homes
      235 Nutmeg St.
      San Diego, CA 92103

1184. St. Paul's Plaza
      1420 E. Palomar St.
      Chula Vista, CA 91913

1185. St. Paul's Villa
      2340 4th Ave.
      San Diego, CA 92101

1186. St. Regis Retirement Center
      23950 Mission Blvd.
      Hayward, CA 94544

1187. Stace's Chalet Modesto
      808 McHenry Ave.
      Modesto, CA 95350



                                        118
1188. Stacie’s Chalet Stockton
      517 E. Fulton St.
      Stockton, CA 95204

1189. Stacie's Chalet
      9847 Folsom Blvd.
      Sacramento, CA 95827

1190. Standiford Place
      3420 Shawnee Dr.
      Modesto, CA 95350

1191. Stanford Court Nursing Center of Santee
      8778 Cuyamaca St.
      Santee, CA 92071

1192. Stanley Convalescent Hospital
      14102 Springdale St.
      Westminster, CA 92683

1193. Stellar Care
      4518 54th St.
      San Diego, CA 92115

1194. Sterling Court
      850 N. El Camino Real
      San Mateo, CA 94401

1195. Sterling Inn
      17738 Francesca Rd.
      Victorville, CA 92395

1196. Stock Ranch Road Retirement Community
      7418 Stock Ranch Rd.
      Citrus Hts, CA 95621

1197. Stockton Windsor ElmhAve.n Care Center
      6940 Pacific Ave.
      Stockton, CA 95207

1198. Stockton Windsor Hampton Care Center
      442 E. Hampton St.
      Stockton, CA 95204

1199. Stone Brook Health & Rehabilitation
      350 De Soto Dr.
      Los Gatos, CA 95030



                                        119
1200. Stonebrook Health Care Center
      4367 Concord Blvd.
      Concord, CA 94521

1201. Stoneridge Creek
      3300 Stoneridge Creek Way
      Pleasanton, CA 94588

1202. Stonewall Gardens
      2150 N. Palm Canyon Dr.
      Palm Springs, CA 92262

1203. Stratford At Beyer Park
      3529 Forest Glenn Dr.
      Modesto, CA 95355

1204. Studio City Rehabilitation Center
      11429 Ventura Blvd.
      Studio City, CA 91604

1205. Studio Royale Assisted Living
      3975 Overland Ave.
      Culver City, CA 90232

1206. Summerset Lincoln
      567 3rd Street
      Lincoln, CA 95648

1207. Summerset Rancho Cordova
      2341 Vehicle Dr.
      Rncho Cordova, CA 95670

1208. Sun & Sea Manor
      740 7th St.
      Imperial Beach, CA 91932

1209. Sun City Gardens
      28500 Bradley Rd.
      Sun City, CA 92586

1210. Sun Mar Nursing Center
      1720 W. Orange Ave.
      Anaheim, CA 92804

1211. Sun Oak Assisted Living
      7241 Canelo Hills Dr.
      Citrus Hts, CA 95610



                                          120
1212. Sunbridge Care And Rehab Intercommunity
      12627 Studebaker Rd.
      Norwalk, CA 90650

1213. Suncor Fontana Skilled Nursing Community
      7227 Oleander Avenue
      Fontana, CA 92336

1214. Sunflower Gardens
      3730 S. Greenville St.
      Santa Ana, CA 92704

1215. Sungarden Terrace
      2045 Skyline Dr.
      Lemon Grove, CA 91945

1216. Sunlit Gardens Assisted Living
      9428 19th St.
      Rch Cucamonga, CA 91701

1217. Sunny Hills Assisted Living
      8717 W. Olympic Blvd.
      Los Angeles, CA 90035

1218. Sunny View Retirement Community
      22445 Cupertino Rd.
      Cupertino, CA 95014

1219. Sunnycrest Senior Living
      1925 Sunnycrest Dr.
      Fullerton, CA 92835

1220. Sunnyside Convalescent Hospital
      2939 S. Peach Ave.
      Fresno, CA 93725

1221. Sunnyside Gardens Residential Care Home
      1025 Carson Dr.
      Sunnyvale, CA 94086

1222. Sunnyside Nursing Center
      22617 S. Vermont Ave.
      Torrance, CA 90502

1223. Sunnyside Retirement Center
      22711 S. Vermont Ave.
      Torrance, CA 90502



                                        121
1224. Sunnyvale
      175 E. Remington Dr.
      Sunnyvale, CA 94087

1225. Sunnyvale Post Acute Care
      1291 S. Bernardo Ave.
      Sunnyvale, CA 94087

1226. Sunnyview Care Center
      2000 W. Washington Blvd.
      Los Angeles, CA 90018

1227. Sunol Creek Memory Care
      5980 Sunol Blvd.
      Pleasanton, CA 94566

1228. Sunray Healthcare Center
      3210 W. Pico Blvd.
      Los Angeles, CA 90019

1229. Sunrise Convalescent Hospital
      1640 N. Fair Oaks Ave.
      Pasadena, CA 91103

1230. Sunset Manor Convalescent Hospital
      2720 Nevada Ave.
      S El Monte, CA 91733

1231. Sunshine Care
      12695 Monte Vista Rd.
      Poway, CA 92064

1232. Tamalpais
      501 Via Casitas
      Greenbrae, CA 94904

1233. Tamalpais Creek
      853 Tamalpais Ave.
      Novato, CA 94947

1234. Tampico Terrace
      130 Tampico
      Walnut Creek, CA 94598

1235. Tarzana Health & Rehab Center
      5650 Reseda Blvd.
      Tarzana, CA 91356



                                       122
1236. Temecula Healthcare Center
      44280 Campanula Way
      Temecula, CA 92592

1237. Temple City Convalescent Hospital
      5101 Tyler Ave.
      Temple City, CA 91780

1238. Temple Park Convalescent Hospital
      2411 W. Temple St.
      Los Angeles, CA 90026

1239. Terracina Healthcare Center
      1620 W. Fern Ave.
      Redlands, CA 92373

1240. The Arcadian Retirement
      753 W. Duarte Rd.
      Arcadia, CA 91007

1241. The Ashley Place
      1321 S. Fairmont Ave.
      Lodi, CA 95240

1242. The Atrium Of Carmichael
      5757 Cypress Ave.
      Carmichael, CA 95608

1243. The Avant at Palo Alto Commons
      4041 El Camino Way
      Palo Alto, CA 94306

1244. The Berkshire
      2300 Brown St.
      Napa, CA 94558

1245. The BonAve.nture
      10949 Telegraph Rd.
      Ventura, CA 93004

1246. The Californian
      1224 Cottonwood St.
      Woodland, CA 95695

1247. The Chateau
      3100 E. Artesia Blvd.
      Long Beach, CA 90805



                                          123
1248. The Chateau At River's Edge
      641 Feature Dr.
      Sacramento, CA 95825

1249. The Chateau on Capitol Avenue
      2701 Capitol Ave.
      Sacramento, CA 95816

1250. The Commons (MBK Senior Living)
      4751 Dallas Ranch Rd.
      Antioch, CA 94531

1251. The Commons at Woodland Hills
      21711 Ventura Blvd.
      Woodland Hls, CA 91364

1252. The Courte at Citrus Heights
      6825 Sunrise Blvd.
      Citrus Hts, CA 95610

1253. The Cove at LaJolla
      7160 Fay Ave.
      La Jolla, CA 92037

1254. The Covington
      3 Pursuit
      Aliso Viejo, CA 92656

1255. The Ellison John Transitional Care Center
      43830 10Th Street WeSt.
      Lancaster, CA 93534

1256. The Foothills at Simi Valley
      5300 E. Los Angeles Ave.
      Simi Valley, CA 93063

1257. The Forum
      23500 Cristo Rey Dr.
      Cupertino, CA 95014

1258. The Fountains at Carlotta
      41505 Carlotta Dr.
      Palm Desert, CA 92211

1259. The Fountains at Sea Bluffs
      25411 Sea Bluffs Dr.
      Dana Point, CA 92629



                                         124
1260. The Gardens at Laguna Springs
      8300 Elk Grove Blvd.
      Elk Grove, CA 95757

1261. The Glen at Scripps Ranch CCRC
      9903 Business Park Ave., Ste 104
      San Diego, CA 92131

1262. The Grove at Cerritos
      11000 New Falcon Way
      Cerritos, CA 90703

1263. The HAve.ns at Antelope Valley
      43051 15th St W
      Lancaster, CA 93534

1264. The Heights at Burbank
      2721 W. Willow St.
      Burbank, CA 91505

1265. The Heritage Pointe
      1785 Shuey Ave.
      Walnut Creek, CA 94596

1266. The Huntington Memory Care Community
      1118 N. Stoneman Ave.
      Alhambra, CA 91801

1267. The Kensington
      1580 Geary Rd.
      Walnut Creek, CA 94597

1268. The Kensington - Redondo Beach
      320 Knob Hill Ave.
      Redondo Beach, CA 90277

1269. The Kensington Sierra Madre
      245 W. Sierra Madre Blvd.
      Sierra Madre, CA 91024

1270. The Lake Merritt Independent Senior Living
      1800 Madison St.
      Oakland, CA 94612

1271. The Lakes at Banning
      5801 Sun Lakes Blvd.
      Banning, CA 92220



                                         125
1272. The Landing at Carmichael
      7125 Fair Oaks Blvd.
      Carmichael, CA 95608

1273. The Landing at Elk Grove
      8871 East Stockton Blvd.
      Elk Grove, CA 95624

1274. The Lexington Assisted Living
      5440 Ralston St.
      Ventura, CA 93003

1275. The Magnolia Of Millbrae
      201 Chadbourne Ave.
      Millbrae, CA 94030

1276. The Meadows at Country Place
      10 Country Pl.
      Sacramento, CA 95831

1277. The Meadows of Napa Valley
      1800 Atrium Pkwy.
      Napa, CA 94559

1278. The Meadows Senior Living
      9325 E. Stockton Blvd.
      Elk Grove, CA 95624

1279. The Meridian at Anaheim Hills
      525 S. Anaheim Hills Rd.
      Anaheim, CA 92807

1280. The Meridian at Lake San Marcos
      1177 San Marino Dr.
      San Marcos, CA 92078

1281. The Montera
      5740 Lake Murray Blvd.
      La Mesa, CA 91942

1282. The Oaks
      450 Hayes Ln.
      Petaluma, CA 94952

1283. The Oaks at Inglewood
      6725 Inglewood Ave.
      Stockton, CA 95207



                                        126
1284. The Oars at Greenback Lane
      6550 Greenback Lane
      Citrus Heights, CA 95621

1285. The Palms at LaQuinta Assisted Living and Memory Care
      45160 Seeley Dr.
      LaQuinta, CA 92253

1286. The Palms at San Lauren
      13302 Hinault Dr.
      Bakersfield, CA 93301

1287. The Park at Laguna Spring
      7818 Wymark Dr.
      Elk Grove, CA 95758

1288. The Parkview
      100 Valley Ave.
      Pleasanton, CA 94566

1289. The Pavilion at El Dorado Hills Memory Care
      1077 Cambria Way
      El Dorado Hills, CA 95762

1290. The Pines at Rocklin
      500 W. Ranch View Dr.
      Rocklin, CA 95765

1291. The Pines Placerville
      1040 Marshall Way
      Placerville, CA 95667

1292. The Pointe at Summit Hills
      4501 Upland Point Dr.
      Bakersfield, CA 93306

1293. The Regency
      24441 Calle Sonora
      Laguna Woods, CA 92637

1294. The Rehabilitation Center of Bakersfield
      2211 Mount Vernon Ave.
      Bakersfield, CA 93306

1295. The Reserve at Thousand Oaks
      3575 N. Moorpark Rd.
      Thousand Oaks, CA 91360



                                         127
1296. The Reutlinger Community
      4000 Camino Tassajara
      Danville, CA 94506

1297. The Sequoias - Portola Valley
      501 Portola Rd.
      Portola Vally, CA 94028

1298. The Sequoias at San Francisco
      1400 Geary Blvd.
      San Francisco, CA 94109

1299. The Shores Post Acute
      2828 Meadow Lark Dr.
      San Diego, CA 92123

1300. The Springs Health & Rehabilitation Center
      25924 Jackson Avenue
      Murrieta, CA 92563

1301. The Terraces
      373 Pine Ln.
      Los Altos, CA 94022

1302. The Trousdale
      1600 Trousdale Dr.
      Burlingame, CA 94010

1303. The Variel
      6253 Variel Avenue
      Woodland Hills, CA 91367

1304. The Villa
      250 Pine St.
      Auburn, CA 95603

1305. The Villa
      867 E. 11th St.
      Upland, CA 91786

1306. The Village at Heritage Park Natomas
      2001 Rose Arbor Drive
      Sacramento, CA 95835

1307. The Village at NorthRidge
      9222 Corbin Ave.
      Northridge, CA 91324



                                        128
1308. The Village at Rancho Solano
      3350 Cherry Hills Ct
      Fairfield, CA 94534

1309. The Village at Seven Oaks Assisted Living and Memory Care
      4301 Buena Vista Road
      Bakersfield, CA 93307

1310. The Village At Sherman Oaks
      5450 Vesper Ave.
      Sherman Oaks, CA 91411

1311. The Village Continuing Care Retirement Community
      2200 W. Acacia Ave.
      Hemet, CA 92545

1312. The Villas at Stanford Ranch
      1400 West Stanford Ranch Road
      Rocklin, CA 95765

1313. The Vineyard at Fountaingrove
      200 Fountaingrove Parkway
      Santa Rosa, CA 95403

1314. The Vineyards
      6720 East Kings Canyon Road
      Fresno, CA 93727

1315. The Waterleaf at Land Park
      966 43rd Avenue
      Sacramento, CA 95831

1316. The Watermark at Rosewood Gardens
      35 Fenton St.
      Livermore, CA 94550

1317. The Wellington
      24903 Moulton Pkwy.
      Laguna Hills, CA 92653

1318. The Windham Senior Living
      1100 E. Spruce Ave.
      Fresno, CA 93720

1319. Thousand Oaks Health Care Center
      93 W. Ave.nida De Los Arboles
      Thousand Oaks, CA 91360



                                         129
1320. Thousand Oaks Royal
      45 Erbes Rd.
      Thousand Oaks, CA 91362

1321. Tiffany Court
      1866 San Miguel Dr.
      Walnut Creek, CA 94596

1322. Timberline at Auburn
      3340 Bell Road
      Auburn, CA 95602

1323. Topanga Park Assisted Living
      7945 Topanga Canyon Blvd.
      Canoga Park, CA 91304

1324. Torrance Care Center West Inc
      4315 Torrance Blvd. # 4333
      Torrance, CA 90503

1325. Town and Country Manor Retirement Center
      555 E. Memory Ln.
      Santa Ana, CA 92706

1326. Treacy Villa
      3482 Loma Vista Rd.
      Ventura, CA 93003

1327. TreVista ConcoRd.
      1081 Mohr Ln.
      Concord, CA 94518

1328. Turlock Residential Care For The Elderly
      1101 E. Tuolumne Rd.
      Turlock, CA 95382

1329. Tustin Hacienda Memory Care Community
      240 E. 3rd St.
      Tustin, CA 92780

1330. Twilight HAve.n
      1717 S. Winery Ave.
      Fresno, CA 93727

1331. Twin Oaks Assisted Living Center
      999 North M Street
      Tulare, CA 93274



                                         130
1332. Twin Rivers at Natomas
      421 San Juan Road
      Sacramento, CA 95834

1333. Two Palms Nursing Center
      2637 E. Washington Blvd.
      Pasadena, CA 91107

1334. University Care Center
      5602 University Ave.
      San Diego, CA 92105

1335. University Park Health Center
      230 E. Adams Blvd.
      Los Angeles, CA 90011

1336. University Post Acute Center
      2120 Stockton Blvd.
      Sacramento, CA 95817

1337. University Retirement Community
      1515 Shasta Dr.
      Davis, CA 95616

1338. University Village Thousand Oaks
      3415 Campus Dr.
      Thousand Oaks, CA 91360

1339. Upland Rehabilitation and Care Center
      1221 E. Arrow Hwy.
      Upland, CA 91786

1340. Vacaville Retirement Community
      799 Yellowstone Dr.
      Vacaville, CA 95687

1341. Vale Healthcare Center
      13484 San Pablo Ave.
      San Pablo, CA 94806

1342. Valencia Commons
      6739 Hermosa Ave.
      Rch Cucamonga, CA 91701

1343. Valencia Terrace
      2300 S. Main St.
      Corona, CA 92882



                                         131
1344. Valle Vista Convalescent Hospital
      1025 W. 2nd Ave.
      Escondido, CA 92025

1345. Vallejo Hills Retirement Community
      350 Locust Dr.
      Vallejo, CA 94591

1346. Valley Care Center
      8515 Cholla Ave.
      Yucca Valley, CA 92284

1347. VALLEY CHRISTIAN HOME
      511 E. Malone St.
      Hanford, CA 93230

1348. Valley Convalescent Hospital
      1205 8th St.
      Bakersfield, CA 93304

1349. Valley Crest Residential Care
      18524 Corwin Rd.
      Apple Valley, CA 92307

1350. Valley Health Care Center
      4840 E. Tulare Ave.
      Fresno, CA 93727

1351. Valley Health Rehab Center of Modesto
      515 E. Orangeburg Ave.
      Modesto, CA 95350

1352. Valley Healthcare Center
      1680 N. Waterman Ave.
      Sn Bernrdno, CA 92404

1353. Valley House Care Center
      991 Clyde Ave.
      Santa Clara, CA 95054

1354. Valley Manor
      6114 Vineland Ave.
      North Hollywood, CA 91606

1355. Valley Manor Convalescent Hospital
      6120 Vineland Ave.
      N Hollywood, CA 91606



                                          132
1356. Valley Palms Care Center
      13400 Sherman Way
      N Hollywood, CA 91605

1357. Valley Pines Retirement Inn
      545 E. Main Ave.
      Morgan Hill, CA 95037

1358. Valley Pointe Nursing and Rehabilitation Center
      20090 Stanton Ave.
      Castro Valley, CA 94546

1359. Valley View
      1228 Rossmoor Pkwy.
      Walnut Creek, CA 94595

1360. Valley View Gardens
      11848 Valley View St.
      Garden Grove, CA 92845

1361. Valley View Retirement Center
      7720 Woodman Ave.
      Panorama City, CA 91402

1362. Valley Village
      390 N. Winchester Blvd.
      Santa Clara, CA 95050

1363. Van Nuys Health Care Center
      6835 Hazeltine Ave.
      Van Nuys, CA 91405

1364. Varalto
      900 Sixth Ave.
      Belmont, CA 94002

1365. Vasona Creek Healthcare Center
      16412 Los Gatos Blvd.
      Los Gatos, CA 95032

1366. Ventura Convalescent Hospital
      4020 Loma Vista Rd.
      Ventura, CA 93003

1367. Ventura Grand Chateau
      5430 Telegraph Rd.
      Ventura, CA 93003



                                         133
1368. Ventura Townhouse
      4900 Telegraph Rd.
      Ventura, CA 93003

1369. Verdugo Valley Skilled Nursing & Wellness
      2635 Honolulu Ave.
      Montrose, CA 91020

1370. Verdugo Vista Health Care Center
      3050 Montrose Ave.
      La Crescenta, CA 91214

1371. Vermont HealthCare Center
      22035 S. Vermont Ave.
      Torrance, CA 90502

1372. Vernon Convalescent Hospital
      1037 W. Vernon Ave.
      Los Angeles, CA 90037

1373. Vi Senior Living
      8515 Costa Verde Blvd.
      San Diego, CA 92122

1374. Victor Royale Adult Residential Living
      120 E. Laurel St.
      Glendale, CA 91205

1375. Victoria Care Center
      3541 Puente Ave.
      Baldwin Park, CA 91706

1376. Victoria Care Center
      5445 Everglades St.
      Ventura, CA 93003

1377. Vienna Nursing & Rehab Center
      800 S. Ham Ln.
      Lodi, CA 95242

1378. View Park Convalescent Hospital
      3737 Don Felipe Dr.
      Los Angeles, CA 90008

1379. Vila Monte
      17090 Peak Avenue
      Morgan Hill, CA 95037



                                         134
1380. Villa Coronado D/P SNF
      233 Prospect Pl.
      Coronado, CA 92118

1381. Villa Del Rey
      1660 3rd St.
      Lincoln, CA 95648

1382. Villa Elena Convalescent Hospital
      13226 Studebaker Rd.
      Norwalk, CA 90650

1383. Villa Gardens
      842 E. Villa St.
      Pasadena, CA 91101

1384. Villa La Mesa
      7971 Culowee St.
      La Mesa, CA 91942

1385. Villa Los Palmas
      622 S. Anza St.
      El Cajon, CA 92020

1386. Villa Maria
      2309 N. Santa Fe Ave.
      Compton, CA 90222

1387. Villa Maria Care Center
      723 E. 9th St.
      Long Beach, CA 90813

1388. Villa Marin
      100 Thorndale Dr.
      San Rafael, CA 94903

1389. Villa Monte Vista
      12696 Monte Vista Rd.
      Poway, CA 92064

1390. Villa Oaks Convalescent Hospital
      1515 N. Fair Oaks Ave.
      Pasadena, CA 91103

1391. Villa Rancho Bernardo Skilled Nursing & Rehab
      15720 Bernardo Center Dr.
      San Diego, CA 92127



                                          135
1392. Villa Redondo Assisted Living Center
      237 Redondo Ave.
      Long Beach, CA 90803

1393. Villa Rosa
      2619 Orange Ave.
      Costa Mesa, CA 92627

1394. Villa Scalabrini
      10631 Vinedale St.
      Sun Valley, CA 91352

1395. Villa Serena
      1340 Pomeroy Ave.
      Santa Clara, CA 95051

1396. Villa Siena
      1855 Miramonte Ave.
      Mountain View, CA 94040

1397. Villa Sorrento
      23450 Madison St.
      Torrance, CA 90505

1398. Villa Valencia
      24552 Paseo De Valencia
      Laguna Hills, CA 92653

1399. Village at Hayes Valley
      624 Laguna St.
      San Francisco, CA 94102

1400. Village Green of Gilroy
      7600 Isabella Way
      Gilroy, CA 95020

1401. Village Square Healthcare Center
      1586 W. San Marcos Blvd.
      San Marcos, CA 92078

1402. Vineyard Place
      24325 Washington Ave.
      Murrieta, CA 92562

1403. Vineyard Ranch at Temecula
      27350 Nicolas Rd.
      Temecula, CA 92591



                                         136
1404. Vintage Estates of Richmond
      955 23rd St.
      Richmond, CA 94804

1405. Vintage Faire Nursing & Rehabilitation Center
      3620 Dale Rd Ste B
      Modesto, CA 95356

1406. Vintage Gardens Assisted Living
      540 S. Peach Ave.
      Fresno, CA 93727

1407. Vintage Westwood Horizons
      947 Tiverton Ave.
      Los Angeles, CA 90024

1408. Virgil Convalescent Hospital
      975 N. Virgil Ave.
      Los Angeles, CA 90029

1409. Vista Cove
      901 W. Santa Anita Ave.
      San Gabriel, CA 91776

1410. Vista Del Lago Memory Care
      1817 Ave.nida Del Diablo
      Escondido, CA 92029

1411. Vista Del Mar Senior Living
      3360 Magnolia Ave.
      Long Beach, CA 90806

1412. Vista Del Sol Care Center
      11620 W. Washington Blvd.
      Los Angeles, CA 90066

1413. Vista Gardens Memory Care
      1863 Devon Pl.
      Vista, CA 92084

1414. Vista Knoll Specialized Care Facility
      2000 Westwood Rd.
      Vista, CA 92083

1415. Vista Manor Nursing Center
      120 Jose Figueres Ave.
      San Jose, CA 95116



                                          137
1416. Vista Montana Senior Living
      155 N. Girard St.
      Hemet, CA 92544

1417. Vista Pacifica Convalescent Hospital
      3662 Pacific Ave.
      Riverside, CA 92509

1418. Vista Prado
      105 Power Dr.
      Vallejo, CA 94589

1419. Vista Village Senior Living
      2041 W. Vista Way
      Vista, CA 92083

1420. Viva Communities-Acacia Villas
      1620 E. Chapman Ave.
      Fullerton, CA 92831

1421. Vivante on the CoaSt.
      1640 Monrovia Ave.
      Costa Mesa, CA 92627

1422. Voralco Village
      1095 E. Tabor Ave.
      Fairfield, CA 94533

1423. Wagner Heights Nursing and Rehab
      9289 Branstetter Pl.
      Stockton, CA 95209

1424. Wagner Heights Residential Care Facility/Nursing & Rehab
      2435 Wagner Heights Rd.
      Stockton, CA 95209

1425. Walnut Creek Nursing & Rehab
      1224 Rossmoor Pkwy.
      Walnut Creek, CA 94595

1426. Walnut Creek Willows
      2015 Mt Diablo Blvd.
      Walnut Creek, CA 94596

1427. Walnut Grove Residence
      2801 Lou Ann Dr.
      Modesto, CA 95350



                                         138
1428. Walnut House
      3401 Walnut Ave.
      Carmichael, CA 95608

1429. Walnut Village
      891 S. Walnut St.
      Anaheim, CA 92802

1430. Washington Care and Rehabilitation Center
      14766 Washington Ave.
      San Leandro, CA 94578

1431. Waterford Terrace
      5580 Aztec Dr.
      La Mesa, CA 91942

1432. Waterman Convalescent Hospital
      1850 N. Waterman Ave.
      Sn Bernrdno, CA 92404

1433. Watermark
      220 N. Clark Dr.
      Beverly Hills, CA 90211

1434. Waters Edge Lodge
      801 Island Dr.
      Alameda, CA 94502

1435. Webster House
      401 Webster St.
      Palo Alto, CA 94301

1436. Welbrook Senior Living
      7898 California Ave.
      Riverside, CA 92504

1437. Wellness Care Senior Living
      158 Rockaway Rd.
      Oak View, CA 93022

1438. WellQuest of Granite Bay
      9747 Sierra College Blvd.
      Granite Bay, CA 95661

1439. Wellspring Post Acute Center
      44445 15th St W
      Lancaster, CA 93534



                                       139
1440. Wesley Palms
      2404 Loring St.
      San Diego, CA 92109

1441. West Anaheim Extended Care
      645 S. Beach Blvd.
      Anaheim, CA 92804

1442. West Glenn Manor
      7242 Westminster Blvd.
      Westminster, CA 92683

1443. West Valley Assisted Living
      7055 Shoup Ave.
      West Hills, CA 91307

1444. Westborough Royale Assisted Living
      89 Westborough Blvd.
      S San Fran, CA 94080

1445. Westchester Villa Retirement Hotel
      220 W. Manchester Blvd.
      Inglewood, CA 90301

1446. Western Convalescent Hospital
      2190 W. Adams Blvd.
      Los Angeles, CA 90018

1447. Western Slope Health Center
      3280 Washington St.
      Placerville, CA 95667

1448. Westgate Manor Convalescent Hospital
      1700 Howard Rd.
      Madera, CA 93637

1449. WestHill Health and Rehab Center
      7940 Topanga Canyon Blvd.
      Canoga Park, CA 91304

1450. Westlake Convalescent Hospital
      316 S. Westlake Ave.
      Los Angeles, CA 90057

1451. Westlake Health Care Center
      250 Fairview Rd.
      Westlake Vlg, CA 91361



                                           140
1452. Westminister Villa
      13881 Dawson St.
      Garden Grove, CA 92843

1453. Westminster Gardens
      1420 Santo Domingo Ave.
      Duarte, CA 91010

1454. Westminster Terrace
      7571 Westminster Blvd.
      Westminster, CA 92683

1455. Westmont Living
      2325 Proctor Valley Rd.
      Chula Vista, CA 91914

1456. Westmont, The
      1675 Scott Blvd.
      Santa Clara, CA 95050

1457. Westview Healthcare Center
      12225 Shale Ridge Ln.
      Auburn, CA 95602

1458. Westwood Plaza
      2228 Westwood Blvd.
      Los Angeles, CA 90064

1459. Whispering Pines Inn
      470 Los Viboras Rd.
      Hollister, CA 95023

1460. Whispering Winds of Apple Valley
      11825 Apple Valley Rd.
      Apple Valley, CA 92308

1461. White Blossom Care Center
      1990 Fruitdale Ave.
      San Jose, CA 95128

1462. White Sands La Jolla
      7450 Olivetas Ave.
      La Jolla, CA 92037

1463. Whitney Oaks Care Center
      3529 Walnut Ave.
      Carmichael, CA 95608



                                         141
1464. Whitten Heights Assisted Living and Memory Care
      200 W. Whittier Blvd.
      La Habra, CA 90631

1465. Whittier Glen Assisted Living
      10615 Jordan Rd.
      Whittier, CA 90603

1466. Whittier Hills Health Care Center
      10426 Bogardus Ave.
      Whittier, CA 90603

1467. Whittier Nursing & Wellness Center
      7926 Painter Ave.
      Whittier, CA 90602

1468. Whittier Place Senior Living
      12315 Burgess Ave.
      Whittier, CA 90604

1469. Wildomar Senior Leisure Community and Assisted Living
      32325 S. Pasadena
      Wildomar, CA 92595

1470. Wildwood Canyon Villa
      33951 Colorado St.
      Yucaipa, CA 92399

1471. Willow Creek
      22424 Charlene Way
      Castro Valley, CA 94546

1472. Willow Creek Healthcare Center
      650 W. Alluvial Ave.
      Clovis, CA 93611

1473. Willow Glen
      1660 Gaton Dr.
      San Jose, CA 95125

1474. Willow Glen Center & Rehab
      1267 Meridian Ave.
      San Jose, CA 95125

1475. Willow Pass Healthcare Center
      3318 Willow Pass Rd.
      Concord, CA 94519



                                          142
1476. WindChime Of Marin
      1111 Sir Francis Drake Blvd.
      Kentfield, CA 94904

1477. Winding Commons
      6017 Winding Way
      Carmichael, CA 95608

1478. Windsor
      1230 E. Windsor Rd.
      Glendale, CA 91205

1479. Windsor Care Center
      3533 Motor Ave.
      Los Angeles, CA 90034

1480. Windsor Cares
      501 Jessie Ave.
      Sacramento, CA 95838

1481. Windsor PostAcute of HaywaRd.
      25919 Gading Rd.
      Hayward, CA 94544

1482. Windsor Rosewood Care Center
      1911 Oak Park Blvd.
      Pleasant Hill, CA 94523

1483. Windsor Terrace Healthcare Center
      7447 Sepulveda Blvd.
      Van Nuys, CA 91405

1484. Wine Country Care Center
      321 W. Turner Rd.
      Lodi, CA 95240

1485. Woodland Care Center
      7120 Corbin Ave.
      Reseda, CA 91335

1486. Woodland Health Care Center
      14966 Terreno De Flores Ln.
      Los Gatos, CA 95032

1487. Woodland Nursing and Rehab
      678 3rd St.
      Woodland, CA 95695



                                          143
1488. Woodruff Care Home
      16409 Woodruff Ave.
      Bellflower, CA 90706

1489. Woodruff Convalescent Center
      17836 Woodruff Ave.
      Bellflower, CA 90706

1490. Woodside Health Center
      2240 Northrop Ave.
      Sacramento, CA 95825

1491. York Healthcare & Wellness Center
      6071 York Blvd.
      Los Angeles, CA 90042

1492. Yorkshire Village
      26933 Cornell St.
      Hemet, CA 92544

1493. Yu Pin Manor
      15602 Belshire Ave.
      Norwalk, CA 90650




                                          144
